 



Exhibit 10.6

AGREEMENT NO.: AVNERA1 _____________

AVAYA INC.
RESELLER MASTER TERMS AND CONDITIONS

     This Reseller Agreement (“Agreement”) is made effective as of 08/06/03
(“Effective Date”) by and between Avaya Inc. (“Avaya”) a Delaware corporation
with offices at 211 Mt Airy Rd, Basking Ridge, NJ 07920 and XETA Technologies,
Inc., (“Reseller”) a corporation , with offices located at 1814 West Tacoma,
Broken Arrow, OK 74012 .

     NOW THEREFORE, in consideration of the mutual promises herein set forth and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties agree as follows:



1.   DEFINITIONS

     The following terms shall have the meanings specified below:

     1.1 “Affiliate” means, with respect to any party, any person or entity that
is under common control with, controls, or is controlled by, that party.

     1.2 “Agreement” means this Reseller Agreement and all Product Group
Attachments, which are incorporated by reference herein.

     1.3 “Distributor” means any authorized Avaya distributor identified in the
Product Group Attachments.

     1.4 “Confidential Information” means all information furnished under or in
contemplation of the Agreement, which is marked with a restrictive notice or
otherwise designated as proprietary, or which the receiving party knows or
should know is being disclosed on a confidential basis; including without
limitation, this Agreement and it’s terms and conditions, all trade secrets, and
price discount, rebate lists and schedules.

     1.5 “End-User” means a third party that purchases Products for use by such
third party and not for resale, sublease, or sublicense.

     1.6 “Effective Date” means the date of this Agreement as stated above.

     1.7 “Licensed Materials” means the object code computer programs furnished
by Avaya and intended for use in or provided for use with Products and also
includes the information in the Related Documentation furnished to Reseller for
use therewith. Unless otherwise specified, no source code version of software
will be included in Licensed Materials.

     1.8 “Licensed Trademarks” means those certain Avaya designated trademarks,
insignia and symbols which are associated with the Products, and owned by Avaya.

     1.9 “Permission to Connect” means any necessary approval by the duly
authorized governing authorities for use of a Product or Product Component in
the Territory. The term includes but is not limited to “type acceptance”, “type
approval”, “prior connection inspection”, “homologation” or any other similar
process, which would provide authorization to connect a Product or Product
Component to the public telecommunications network and/or to sell a Product in
the Territory.

     1.10 “Product(s)” means those products and/or services which Reseller has
been authorized to resell under the Agreement and listed in an Appendix to a
Product Group Attachment. The authorized products may be amended and
supplemented by Avaya from time to time in accordance with the provisions of the
applicable Product Group Attachment.

     1.11 “Product Component” means an item or part of equipment identified by
an Avaya equipment code.

     1.12 “Product Group Attachment” means the attachments to this Agreement.

     1.13 “Related Documentation” means all materials in printed, written or
electronic form used to describe the use of Products or Product Components,
excluding marketing materials.

     1.14 “Reseller” means the party named above as the Reseller and any
successor or assignee thereof agreed to by Avaya.

     1.15 “Services” are those installation and professional services generally
associated with the Products furnished by Avaya to End-Users, when ordered in
connection with Products marketed by Reseller.

     1.16 “Territory” means the fifty (50) states of the United States of
America and the District of Columbia or such other geographic area specified in
the applicable Product Group Attachment.

     1.17 “Toll Fraud” means the unauthorized use of telecommunications services
or facilities accessed through or connected to Products.

-1-

Avaya Proprietary

Avaya Inc. Reseller Master Terms & Conditions 1/14/2004

 



--------------------------------------------------------------------------------



 



     1.18 “Unused Product” means a Product or Product Component originally
manufactured by Avaya (or an entity controlled by, controlling or under common
control with Avaya), never used, frequently still in original packaging with
original documentation, but which does not carry an Avaya factory warranty
because of an improper acquisition of the Product or Product Component from a
non-Avaya authorized source. Purchase and/or sale of Unused Product is a
violation of this Agreement.



2.   TERM OF AGREEMENT

     2.1 This Agreement shall commence upon the Effective Date for a period of
one (1) year and shall automatically renew year to year on the anniversary of
the Effective Date unless a party gives written notice of its intent not to
renew to the other party 180 days in advance of the anniversary of the Effective
Date or unless the Agreement is otherwise terminated as hereinafter provided.



3.   APPOINTMENT

     3.1 Subject to the terms and conditions herein, Avaya appoints Reseller as
an non-exclusive reseller to purchase Products from an authorized Avaya
Distributor and resell Products to End-Users in the Territory. Reseller shall
have no right to authorize others to resell or market Avaya Products and any
such authorization or attempted authorization shall be void and without effect.
Except as specifically authorized in writing by Avaya, Reseller is not
authorized to employ sales agents (other than an employee of Reseller located at
an authorized Reseller marketing location) or other independent contractors to
market Avaya Products.

     3.2 Unless otherwise expressly stated elsewhere in this Agreement, the
relationship of the parties under the Agreement shall be, and at all times shall
remain, one of independent contractors, and not that of franchisor and
franchisee, joint venturers, or principal and agent, and no fiduciary
relationship exists between the parties. Neither party shall have any authority
to assume or create obligations on the other’s behalf, and neither party shall
take any action that has the effect of creating the appearance of its having
such authority.

     3.3 Avaya expressly reserves the right to engage directly, or contract with
others, to market, sell and/or service the Products in the Territory.

     3.4 Reseller accepts the appointment described herein and acknowledges that
no payment of any fee is required as a condition of such appointment.



4.   RESPONSIBILITIES OF RESELLER

     4.1 Performance of Obligations: Reseller shall perform all of its
obligations under this Agreement. Reseller shall comply with all of its
obligations under this Agreement or the Product Group Attachment, including, but
not limited to, those relating to any of the following: (a) service, (b)
installation, (c) warranties, (d) training, (e) insurance, (f) reporting and
(g) dealings with authorized Avaya Distributors. Reseller shall conduct business
in its own name and use commercially reasonable efforts to promote, market and
expand the selling of the Products within the Territory. Reseller shall:
(a) conduct its business in a manner that reflects favorably on the Products and
on the good name, goodwill and reputation of Avaya; (b) avoid deception,
misleading or unethical practices; and (c) use best efforts to promote, market,
and further the interest of Avaya, its name and Products. Reseller represents
and warrants to Avaya that at no time will Reseller substitute competitive
products where Avaya is specified by an End-User.

     4.2 Training: Reseller shall retain sales and service personnel
sufficiently trained to perform its obligations under the Agreement, including
but not limited to acknowledge of the industry, the Products and the servicing
of the Products. Reseller shall participate in sales training set forth in the
Product Group Attachment, including annual sales training updates or refresher
courses with options to satisfactorily pass Avaya’s written examination in lieu
of such training. Reseller shall ensure that Reseller’s employees or
representatives engaged in marketing the Products are qualified and competent to
do so, are knowledgeable of the specifications, features and advantages of the
Products and are capable of demonstrating the use and capabilities of the
Products and their applications to End-Users, obtain relevant training and
conduct such marketing activities in a professional manner. If applicable,
Reseller shall meet any individual certification requirements to sell the
Product(s). Training will be provided at Avaya’s then current rates, terms and
conditions.

     4.3 Sales Targets: Unless different or additional requirements are set
forth in the Product Group Attachment, Reseller shall work with Avaya to
establish annual sales targets for the Products, and meet with Avaya on at least
a quarterly basis to discuss its ability to meet such annual targets. Reseller
shall provide data reasonably requested by Avaya on the overall marketplace,
market potentials and other information related to the Products.

     4.4 Promotional Materials: Reseller shall use and distribute only Avaya
approved and provided promotional materials (e.g., advertising, sales literature
and brochures) for Products.

     4.5 End-User Technical Support: Reseller shall provide technical support
and training to End-User in the effective use of the Products.

-2-

Avaya Proprietary

Avaya Inc. Reseller Master Terms & Conditions 1/14/2004

 



--------------------------------------------------------------------------------



 



     4.6 End-User Warranty: Reseller shall not grant any End-User a warranty
greater than the warranty granted by Avaya, and any such grant shall be
Reseller’s own responsibility, and shall not be binding upon Avaya. Reseller
shall, either contractually or before delivery of Products to its End-Users,
advise them of the limited scope of Avaya’s warranties and limitations of
liability.

     4.7 Notice to Avaya: Reseller shall promptly inform Avaya of any facts or
opinions likely to be relevant in relation to marketing the Products including,
without limitation, all suspected Product defects or safety problems and
End-User complaints.

     4.8 Compliance with Laws:



       (a) Reseller shall not directly or indirectly pay, offer, promise or give
or authorize to pay, offer or give money or anything of value to any employee or
official of a government or department thereof, political party or candidate for
political office or to any employees or officials of public international
organizations, or to any other person while being aware of or having a belief
that such money or item of value will be passed on to one of the above, to
influence any act or decision by such person or by any governmental body for the
purpose of obtaining, retaining or directing business or to otherwise obtain an
improper advantage. Reseller will not undertake any action that may cause Avaya
to be in breach of the rules and regulations of the U.S. Foreign Corrupt
Practices Act or of any similar legislation of any other country.    
     (b) Reseller furthermore shall comply with all applicable laws and
regulations of the Territory and the United States, including (among others) the
anti-boycott laws and laws pertaining to data protection. If at any time after
the effective date hereof, the Agreement or the performance of its obligations
by Reseller or Avaya is no longer in compliance with any federal, state or local
law or regulation, the Agreement shall be appropriately amended by the parties
so as to be in compliance with those laws or regulations or terminated by either
party. Reseller shall keep Avaya informed of any applicable laws or regulations
of the Territory or any political subdivision or agency thereof, as well as any
amendments thereto, whether proposed or adopted, which may affect the rights and
obligations of the parties, or the promotion, sales, service or maintenance of
the Products.

     4.9 Insurance and Bonds: Reseller shall maintain, during the term of the
Agreement, all insurance and bonds required by any applicable law and the
Product Group Attachments including, but not limited to, worker’s compensation
insurance, employer’s liability insurance, environmental impairment insurance,
pollution liability insurance, automobile liability insurance and commercial
general liability insurance. Upon Avaya’s request, Reseller shall provide Avaya
with certificates of such insurance coverage.

     4.10 Reporting: Reseller shall maintain an accurate and complete record of
sales and licenses to End-Users, by name, installation address, Product and
Product Components, serial numbers, and date of sale and installation. Upon
reasonable notice, Reseller shall allow Avaya and/or its representatives to
inspect Reseller’s records and reports. Reseller shall provide point of sale
reporting as may be reasonably requested by Avaya, and any other reports
specified in the Product Group Attachment.



       4.10.1. To ensure fulfillment of Avaya’s Product and Software warranties
to End-Users, to ensure End-User safety, to ensure End-Users receive the latest
information concerning the use of Avaya Products and enhancements thereto, to
maintain End-User satisfaction, and to assist Avaya in tracking equipment
maintenance obligations and materiel accountability, Reseller agrees to maintain
and make available to Avaya on reasonable request an accurate and complete list
of Reseller’s Avaya Product and Software End-Users by name, installation
address, the Avaya Product Components furnished to each End-User, the
transaction date, and all serial numbers associated with the new Avaya Products,
Software or new Avaya Product Components. The obligation to maintain and make
such information available to Avaya shall survive expiration or termination of
this Agreement. Avaya will use this information solely for the purposes set
forth in this Section 4.10.1.          4.10.2 If requested by Avaya, by the
fifth (5th) business day of each month, in a format to be provided by Avaya to
Reseller, Reseller will submit a point-of-sale report of sales made the previous
month, by Avaya order code, ZIP code, and quantity.

     4.11 Quality Reviews: To maintain Avaya’s high standards for End-User
satisfaction and Avaya Product and Service quality, Reseller agrees to abide by
all Avaya quality policies, and periodically visit the BusinessPartner website
for policy and procedure changes. Reseller agrees to participate in Avaya’s
Customer Satisfaction Surveys. Avaya may conduct performance reviews of all
Reseller responsibilities and Reseller fulfillment of Avaya’s quality policies.

     4.12 Use of Website: The terms of Web Site Use appearing on any Avaya
Website used by Reseller, as such terms may be amended from time to time, are
hereby incorporated by reference into this Agreement as if set forth herein.

     4.13 Product Sourcing: Other than Avaya’s then current alternate sourcing
policy, Reseller shall not knowingly purchase or otherwise obtain new or Unused
Avaya Products for resale from any source other than the authorized Avaya
Distributor(s) provided on a Product Group Attachment or Appendix to this
Agreement.

-3-

Avaya Proprietary

Avaya Inc. Reseller Master Terms & Conditions 1/14/2004

 



--------------------------------------------------------------------------------



 



     4.14 Deauthorize Employees: Upon the termination of employment of a
Reseller’s employee with password access to any Avaya information system or
hotline, Reseller agrees to immediately deauthorize the employee’s password
access, and to immediately notify the Avaya Information Administrator of the
deauthorization.

     4.15 BusinessPartner Certification Program: Reseller may be eligible to
participate in the Avaya BusinessPartner Certification Program. Upon Reseller’s
request, Avaya will provide to Reseller a copy of any materials pertaining to
such program. If Reseller decides to participate in such program, Reseller may
be entitled to certain rights and benefits offered pursuant to the program,
provided that Reseller complies with all applicable minimum sales amounts,
minimum technical support capabilities, and other requirements imposed by the
program. Avaya has the right to cancel or modify the BusinessPartner
Certification Program at any time for any reason.



5.   BILLING AND PAYMENT

     5.1 Reseller shall pay all Avaya invoices within thirty (30) days of the
invoice date. If Reseller does not pay the invoiced amount for receipt by Avaya
within thirty (30) days of the invoice date, Reseller shall pay a delinquent
payment charge at the rate of 11/2% per month or the maximum legal rate,
whichever is lower. Reseller is responsible for taxes which become due as a
result of Avaya’s provision of Products or Services.



6.   PRODUCT CHANGES AND DISCONTINUANCE

     6.1 Avaya may, without the consent of Reseller and without liability to
Reseller, add, delete or change any Products or modify drawings and
specifications relating thereto. Such additions, deletions and changes will be
communicated to Reseller within a reasonable time of the decision to add, delete
or change. Avaya may substitute Products or Product Components of later design
to fill an order, provided the changes, modifications or substitutions under
normal and proper use do not adversely impact upon form, fit or function or are
recommended by Avaya to enhance safety.

     6.2 Reseller agrees not to make or permit any third party to make any
changes to the Products.



7.   LICENSED MATERIALS

     7.1 All Licensed Materials, and all copies thereof, including translations,
compilations, derivative works and partial copies, are and shall at all times
remain the property of Avaya or its licensor.

     7.2 Avaya grants Reseller a personal, non-exclusive and non-transferable
license to use the Licensed Materials only in connection with Products
demonstrated or furnished to End-Users. Reseller is authorized to use the
software only on the hardware on which it has been loaded by Avaya or on which
Avaya has authorized it to be loaded. No title or other ownership rights in
intellectual property or otherwise in the Licensed Materials shall pass to
Reseller or any sub licensee under the Agreement. Reseller agrees not to export
the Licensed Materials out of the Territory.

     7.3 Reseller agrees not to reverse engineer, decompile or disassemble
software furnished to it in object code form or permit any third party to do so.
For any software included as part of the Licensed Materials which inherently
includes the capability of being remotely enabled, Reseller expressly agrees
that it shall not enable, or permit or assist any third party to enable, such
features or capabilities without Avaya’s express written permission.

     7.4 Certain software included as part of the Licensed Materials may be
provided with a separate “shrink-wrap” or other software license and/or warranty
terms. In such cases, the separate software license and/or warranty terms shall
supersede any provisions of the Agreement which are inconsistent or in conflict
with such license and/or warranty terms. At Avaya’s request, Reseller shall
execute any license agreement for software licensed to it. As a condition to the
license or sublicense of any of Licensed Materials to an End-User, Reseller
shall cause the End-User to be bound by the license agreement specified in the
applicable Product Group Contract or furnished by Avaya with the software.
Reseller agrees that Avaya shall be a third party beneficiary of the provisions
regulating and/or restricting Reseller’s license rights to software from Avaya
or its affiliates or outside vendors (“Software License Restrictions”).
Accordingly, Reseller acknowledges that Avaya shall have the right to enforce
those Software License Restrictions directly. Reseller also agrees that it will
cause its End-Users to agree to similar Software License Restrictions; and that
those agreements shall similarly establish Avaya as a third party beneficiary
with the right to enforce those Software License Agreements directly against
Reseller’s End-Users. Reseller also agrees that, upon reasonable request, it
will assign to Avaya its rights to enforce the Software License Restrictions
directly against Reseller’s End-Users.

     7.5 Reseller shall maintain a copy of each such End-User license agreement.
Avaya shall have the right to obtain a copy of the license agreements upon
request. Reseller agrees that it shall forbid its End-Users to export the
software out of the Territory, and shall impose on its End-Users the same
restrictions on reverse engineering, decompilation and disassembly as described
in Section 7.3 above.

     7.6 If the applicable license agreement authorizes Reseller to make copies
of the Licensed Materials, Reseller shall make only the copies that are so
authorized, and all such copies shall include all copyright and proprietary
notices of

-4-

Avaya Proprietary

Avaya Inc. Reseller Master Terms & Conditions 1/14/2004

 



--------------------------------------------------------------------------------



 



Avaya. Reseller shall mark all media containing such copies with a notice that
the Licensed Materials are the property of Avaya and subject to restrictions and
limitations of liability.

     7.7 Any failure by Reseller to comply with any of the license provisions
contained in the Agreement, Product Group Attachment, or Product Appendix shall
be a material breach of the Agreement and shall immediately entitle Avaya to
terminate any license granted for the Licensed Materials and to exercise any
remedy set forth herein, as well as any remedy that may exist at law or in
equity. If Reseller’s license is terminated, or when Reseller no longer needs
the Licensed Materials, Reseller shall return to Avaya or destroy all copies
thereof. Then current licenses properly granted by Reseller to its End-Users
shall survive termination of Reseller’s license.

     7.8 Avaya may cancel or cause Reseller to cancel any license to Reseller’s
End-User, if that licensee fails to comply with any of the license provision
contained in the Agreement or any other applicable license agreement. If such
cancellation is due to a breach by an End-User without any fault or breach by
Reseller, then the cancellation shall not extend to Reseller’s license with
respect to itself and the licenses of other End-Users.

     7.9 Avaya may, at its discretion, electronically audit each system
configuration containing Products sold under the Agreement, to verify compliance
with the license provisions of the Agreement, including (among other things) the
terms of the software license as it relates to the enablement of any separately
licensed features or incremental units of capacity. Such an audit shall be
conducted at the time of enablement of any separately licensed feature or
incremental unit of capacity and at other times selected by Avaya which, except
in emergencies or suspected violations, shall not be more than once per calendar
year upon at least three (3) business days notice to Reseller. Reseller shall
cooperate with Avaya in conducting such audits. Reseller shall include in its
contracts with its End-Users the requirement that such End-Users permit such
audits and cooperate with Avaya in conducting such audits, including making
remote access available to Avaya for this purpose.

     7.10 Avaya will furnish Related Documentation to Reseller in English.
Reseller will have the right, at its own expense, to reproduce and translate
Related Documentation, provided that: (a) each copy or part thereof includes
Avaya’ copyright and other relevant notices; (b) any translation is accurate and
complete and reproduces the information in a manner consistent with the original
literature; (c) such translation conforms to Avaya then current documentation
standards provided to Reseller by Avaya from time to time; and (d) all
intellectual property rights in any publication produced by Reseller referring
to any Product, Product Component, or Licensed Materials will be assigned to
Avaya upon publication and Reseller will take such actions and execute such
documents from time to time as requested by Avaya to ensure that Avaya obtains
and retains such rights. If Avaya determines that any publication produced by
Reseller fails to comply with the preceding sentence, Reseller will do any or
all of the following as requested by Avaya in its sole discretion: (a) cease
distribution of such publications; (b) reclaim as many copies thereof as is
reasonably practical; (c) destroy all copies of such publications within
Reseller’s control; and (d) amend the publication in accordance with Avaya’s
instructions.



8.   CONFIDENTIAL INFORMATION

     8.1 Confidential Information in any form, whether written or electronic,
shall remain the property of the furnishing party. Unless authorized by the
furnishing party in writing, such Confidential Information: (a) shall be treated
in confidence by the receiving party, not disclosed to third parties and used
only for purposes of its performance under the Agreement; (b) shall not be
reproduced or copied in whole or in part, except as necessary for use as
authorized herein; and (c) shall, together with any copies thereof, be returned
or destroyed when no longer needed or when the Agreement terminates, whichever
occurs first.

     8.2 Confidential Information does not include information which (a) is
known to the receiving party free of any restriction, (b) becomes generally
available to the public, other than as a result of improper action by the
receiving party; or (c) is independently developed by the receiving party.

     8.3 The parties agree to keep confidential: (a) the terms of the Agreement;
(b) the subject matter of any dispute relating to the Agreement; (c) the terms
of any settlement of any dispute relating to the Agreement; and (d) the
termination of the Agreement. If a party is compelled by law to make disclosure
of any of the above, notice shall be given to the other party pursuant to
Section 20.8 prior to any disclosure so that the non-disclosing party will have
an opportunity to object and/or to bring proceedings to prevent such disclosure.

     8.4 If requested by Avaya, Reseller shall notify Avaya of the identities of
its controlling persons and executive management and material changes therein.
Such information shall be Confidential Information of Reseller.



9.   TRADEMARKS

     9.1 Avaya hereby grants to Reseller a limited nonexclusive,
non-transferable license and right to use the Licensed Trademarks for use in
connection with the advertisement, promotion, sale or marketing of Products in
the Territory, subject to the terms and conditions of this Section and the other
provisions of the Agreement.

-5-

Avaya Proprietary

Avaya Inc. Reseller Master Terms & Conditions 1/14/2004

 



--------------------------------------------------------------------------------



 



     9.2 Reseller shall apply the Licensed Trademarks only to materials which
have been created, in accordance with the standards of quality in materials,
design, workmanship, use, advertising and promotion set forth in the Trademark
Guidelines, or to materials which Avaya has otherwise approved in writing. The
Guidelines for Use of Avaya BusinessPartner Promotional Signatures are set forth
on the BusinessPartner website and are incorporated herein by reference. The
Trademark Guidelines are Confidential Information of Avaya. Avaya may revise the
Trademark Guidelines from time to time, and such revisions shall be effective
upon written notice to Reseller.

     9.3 Avaya shall have the right to conduct during regular business hours an
examination of materials created by Reseller to determine compliance of such
materials with the Trademark Guidelines. If such materials shall fail to conform
in any material respect with any of the standards set forth in the Trademark
Guidelines, (a) without limiting its other remedies, Avaya may so notify
Reseller, and (b) upon such notification, Reseller shall promptly cease using
the Licensed Trademarks on such materials and not distribute or publicize such
nonconforming materials until the standards contained in the Trademark
Guidelines have been met.

     9.4 Avaya acknowledges that it owns the Licensed Trademarks and all
registrations and applications therefore in the US and throughout the world but
makes no warranties regarding the validity or enforceability of the Licensed
Trademarks. Reseller will acquire no rights in or to Licensed Trademarks by
virtue of this Agreement, Reseller’s activities under it, or any relationship
Reseller may have with Avaya.

     9.5 Reseller shall comply with conditions set forth in the Trademark
Guidelines or otherwise established in writing from time-to-time by Avaya with
respect to the style, appearance and manner of use of the Licensed Trademarks.
Any use of the Licensed Trademarks not specifically provided for by such
conditions shall be adopted by Reseller only upon the prior written approval of
Avaya. In addition, Avaya may request that notices acceptable to Avaya be used
on the materials bearing the Licensed Trademarks to identify the licensed use
under the Agreement and the proprietary rights of Avaya.

     9.6 All materials using Licensed Trademarks shall be subject to
prepublication review and approval, at such reasonable times and in such
reasonable manner prior to publication as established by Avaya from time to
time, with respect to, but not limited to, content, style, appearance,
composition, context, timing, media (including but not limited to broadcast fax,
placement on a web site, Yellow Pages, or any other advertising or marketing
medium), and geographic distribution plans. Avaya agrees to use reasonable
commercial efforts in conducting such prepublication review and approval.

     9.7 The Licensed Trademarks are not to be used by Reseller in any way to
imply Avaya’s endorsement of products, services or materials, other than those
furnished to Reseller pursuant to the applicable Product Group Contract.
Reseller will not alter or remove any of the Licensed Trademarks applied to a
Product, without the prior written approval of Avaya.

     9.8 Reseller agrees not to register in any country or other jurisdiction
any name or mark identical to or confusingly similar to the Licensed Trademarks.



10.   INFRINGEMENT

     10.1 Avaya shall defend or settle all suits against Reseller alleging that
any Product furnished under the Agreement infringes any United States patent,
and Avaya shall pay all damages and costs which, by final judgment of a court of
competent jurisdiction, may be assessed against Reseller on account of such
infringement, provided that Avaya shall have the foregoing obligations with
respect to third party Products contained within any Products only to the extent
Avaya is indemnified for such obligations by such third party vendors. Such
defense, settlement and payments are conditioned on the following: (a) Reseller
gives Avaya prompt written notice of all such infringement claims and suits, and
full opportunity and authority in the name of Reseller or otherwise to assume
the sole defense and settlement of such suits; and (b) Avaya shall have sole
control of the defense of any action on such claim and all negotiations of its
settlement or compromise; and (c) Reseller furnishes Avaya with all information
and assistance available to Reseller for such defense.

     10.2 In the event of a claim of infringement, or a threatened claim of
infringement, Reseller agrees that Avaya, in its sole discretion, may either:
(a) procure for Reseller the right to continue selling the Product; (b) replace
the Product subject to the claim with a non-infringing Product which is
functionally equivalent; (c) modify the Product so that it becomes
non-infringing; or (d) re-acquire the infringing Product and refund the purchase
price less a reasonable allowance for use and damage.

     10.3 Sections 10.1 and 10.2 state the entire liability of Avaya for
intellectual property infringement by any Product furnished under the Agreement.

     10.4 Avaya’ obligations under Section 10.1 shall not apply to, and Reseller
agrees to indemnify and save Avaya harmless from, all costs, expenses,
liabilities and claims for infringement of any intellectual property rights:
(a) arising from adherence to instructions, specifications or drawings which
Avaya is directed by Reseller to follow; (b) relating to use or

-6-

Avaya Proprietary

Avaya Inc. Reseller Master Terms & Conditions 1/14/2004

 



--------------------------------------------------------------------------------



 



sale of the Products in combination with other item(s) not furnished by Avaya;
or (c) arising from any modifications made to the Products by Reseller or any of
its End-Users.



11.   LIMITED PRODUCT WARRANTY

     11.1 Avaya warrants each Avaya-manufactured Product or Product Component
(exclusive of Licensed Materials) to its End-Users only to the extent set forth
in the applicable Product Group Attachment or documentation accompanying the
Product or Product Component. Avaya’s Product warranties are subject to all of
the terms and conditions set forth in the Product Group Attachment or
documentation accompanying the Product or Product Component, including, but not
limited to, exclusive remedies and limitations of liability. Avaya makes no
warranty with respect to Unused Products and Products or Product Components not
manufactured by Avaya (“Non-Avaya Components”). Avaya, to the extent permitted,
assigns to Reseller’s End-Users any warranties given to Avaya by the vendor of
such Non-Avaya Components.

     11.2 No warranty by Avaya will extend to Products or Product Components
that have (a) been subjected to misuse, neglect, power failures or surges,
lightning, fire, flood or accident, (b) been used, repaired or altered contrary
to Avaya’s instructions, (c) been improperly installed, stored, or maintained,
or (d) had their serial numbers or date of manufacturing removed, defaced or
altered.

     11.3 Although Products are designed to be reasonably secure, Avaya makes no
express or implied warranty that Products are immune from or prevent fraudulent
intrusion, unauthorized use or disclosure or loss of proprietary information.
Certain software features, if purchased, when enabled, could be improperly used
in violation of privacy laws. By ordering Products with these features or
separately ordering such features, Reseller and its End-Users assume all
responsibility for assuring their proper and lawful use and all liability for
any improper or unlawful use of such features. Avaya shall not be liable for any
improper or unlawful use of such features.

     11.4 Avaya does not warrant that the Products will prevent Toll Fraud. If
Reseller offers its End-Users any warranty that is inconsistent with this Toll
Fraud warranty exclusion, Reseller shall specifically describe to End-Users the
sections of Avaya’ material and documentation that regard Toll Fraud and the
precautions an End-User can take to prevent Toll Fraud. Avaya shall in no event
be liable to Reseller, and End-User or any third party for Toll Fraud, and
Reseller shall indemnify Avaya for any damages or liability resulting or arising
from any additional Toll Fraud warranties or representations made by Reseller.

     11.5 THE FOREGOING WARRANTY IS IN LIEU OF AND EXCLUDES ALL OTHER EXPRESS
AND IMPLIED WARRANTIES, INCLUDING BUT NOT LIMITED TO WARRANTIES OF
MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE. EXCEPT FOR THE LIMITED
PRODUCT WARRANTY TO RESELLER’S END-USERS REFERENCED IN THIS SECTION, AVAYA, ITS
AFFILIATES AND SUPPLIERS MAKE NO WARRANTIES EXPRESS OF IMPLIED AND SPECIFICALLY
DISCLAIM ANY WARRANTY OF MERCHANTABILITY OR OF FITNESS FOR A PARTICULAR PURPOSE.



12.   LIMITED SOFTWARE WARRANTY

     12.1 Avaya warrants the Licensed Materials End-Users and only to the extent
set forth in the applicable Product Group Attachment or documentation
accompanying the Product or Product Component. Any warranty is subject to all of
the terms and conditions set forth in the Product Group Attachment or
documentation accompanying the Product or Product Component, including, but not
limited to, exclusive remedies and limitations of liability. The provisions of
this limited Licensed Materials warranty shall also govern Reseller’s internal
use for the Licensed Materials, including use for sales, service, or training
purposes.

     12.2 Avaya makes no warranty with respect to any Licensed Material as to
defects resulting from (a) Reseller’s or its End-Users’ misuse, neglect,
accident or abuse; (b) Reseller’s or its End-Users’ alteration of Licensed
Materials; or (c) Licensed Materials used in violation of the Agreement or the
license to which its use is subject. Avaya does not warrant that Licensed
Materials will meet the specifications or requirements of Reseller or its
End-Users, or that the operation of the Product using the Licensed Materials
will be continuous over any specified period of time or error-free.

     12.3 THE FOREGOING WARRANTY IS IN LIEU OF AND EXCLUDES ALL OTHER EXPRESS
AND IMPLIED WARRANTIES, INCLUDING BUT NOT LIMITED TO WARRANTIES OF
MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE. EXCEPT FOR THE LIMITED
PRODUCT WARRANTY TO RESELLER’S END-USERS REFERENCED IN THIS SECTION, AVAYA, ITS
AFFILIATES AND SUPPLIERS MAKE NO WARRANTIES EXPRESS OR IMPLIED AND SPECIFICALLY
DISCLAIM ANY WARRANTY OF MERCHANTABILITY OR OF FITNESS FOR A PARTICULAR PURPOSE.

-7-

Avaya Proprietary

Avaya Inc. Reseller Master Terms & Conditions 1/14/2004

 



--------------------------------------------------------------------------------



 





13.   LIMITATION OF LIABILITY; LIMITATION OF REMEDY

     13.1 EXCLUSIVE REMEDIES; LIMITATIONS OF LIABILITY



       (a) For purposes of the exclusive remedies and limitations of liability
set forth in this Section, each party shall be deemed to include its respective
subsidiaries and affiliates and the directors, officers, employees, agents,
representatives, subcontractors and suppliers of each of them; and “damages”
shall be deemed to refer collectively to all injury, damage, loss or expense
incurred;          (b) Avaya’s entire liability and Reseller’s exclusive
remedies against Avaya for any damages caused by any Product defect or failure,
or arising from the performance or non-performance of any work, regardless of
the form of action, whether in contract, tort including negligence, strict
liability or otherwise shall be:



       (i) For infringement, the remedies set forth in the section entitled
Infringement;          (ii) For the non-performance of Product or work performed
during any warranty period, the remedies stated in the sections entitled Limited
Product Warranty and Limited Software Warranty and in the Product Group
Attachments;          (iii) For failure to deliver or for delays in delivery of
Production quantities, Avaya shall have no liability unless the delivery is
delayed by more than thirty (30) days by causes not attributable either to Avaya
or to conditions beyond Avaya’s reasonable control, in which case Reseller shall
have the right, as its sole remedy, to terminate the order without incurring
termination charges, or to require Avaya to deliver the Products using priority
delivery, at Avaya’s Expense;          (iv) For bodily injury or death to any
person proximately caused by Avaya’s negligence, the amount of proven direct
damages; and          (v) For any claims not set forth above, Avaya’s liability
shall be limited to direct damages that are proven, in an amount not to exceed
the purchase price of the affected Product.



       (c) NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, NEITHER PARTY
SHALL BE LIABLE FOR INCIDENTAL, INDIRECT, SPECIAL, EXEMPLARY OR CONSEQUENTIAL
DAMAGES INCLUDING, BUT NOT LIMITED TO, LOST PROFITS, SAVINGS OR REVENUES OF ANY
KIND, WHETHER OR NOT ANY SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES. THIS PROVISION SHALL SURVIVE FAILURE OF AN EXCLUSIVE REMEDY.

     13.2 For all Products ordered or purchased by Reseller from an authorized
Avaya distributor, Reseller and its End-User shall direct all complaints, make
all claims and seek all remedies against such distributor arising out of or
relating to the Products, including but not limited to any delays, errors or
omissions in filling any orders or defects in the Products, whether in contract,
tort, strict liability or otherwise.

     13.3 No suit, action or proceeding (including a claim for arbitration under
Section 17.1) may be commenced against Avaya or any of its Affiliates or
suppliers more than one (1) year after the cause of action arises.

     13.4 THE PARTIES AGREE THAT THE PRICES FOR PRODUCTS REFLECT THE ALLOCATION
OF RISKS IN THIS AGREEMENT AND THE PRODUCT GROUP ATTACHMENTS.



14.   INDEMNITY

     14.1 Reseller agrees to indemnify and save harmless Avaya from and against
losses, damages, claims, demands, suits and liabilities (including court costs
and reasonable attorney’s fees) that arise out of or result from injuries or
death to persons or damage to tangible property caused by Reseller’s acts or
omissions, or those of persons furnished by Reseller or in any way arising out
of Reseller’s performance or failure of performance of this Agreement; or
assertions made by persons furnished by Reseller under Workers’ Compensation or
similar acts;. At Avaya’s request, Reseller agrees to defend Avaya against any
such claims, demands or suits at Reseller’s expense. Avaya agrees to notify
Reseller in writing within a reasonable time of any written claims or demands
against Avaya for which Reseller is responsible under this Section and agrees to
cooperate with Reseller in connection with the defense of such action, but Avaya
shall have the right to be represented in such action at its expense with
advisory counsel of its choice.

     14.2 Avaya agrees to indemnify and save harmless Reseller from and against
losses, damages, claims, demands, suits and liabilities (including court costs
and reasonable attorney’s fees) that arise out of or result from injuries or
death to persons or damage to tangible property caused by Avaya’s acts or
omissions, or those of persons furnished by Avaya or in any way arising from
Avaya’s performance or failure of performance of this Agreement; or assertions
made by persons furnished by Avaya under Workers Compensation or similar acts.
At Reseller’s request, Avaya agrees to defend Reseller against any such claims,
demands or suits at Avaya’s expense. Reseller agrees to notify Avaya in writing
within a reasonable time of any written claims or demands against Reseller for
which Avaya is responsible under this Section and agrees to cooperate with Avaya
in connection with the defense of such action, but Reseller shall have the right
to be

-8-

Avaya Proprietary

Avaya Inc. Reseller Master Terms & Conditions 1/14/2004

 



--------------------------------------------------------------------------------



 



represented in such action at its expense with advisory counsel of its choice.

     14.2 This provision shall survive the expiration or termination of this
Agreement.



15.   FORCE MAJEURE

     15.1 Other than for the payment of money, neither party shall be held
responsible for any delay or failure in performance to the extent caused by
events beyond such party’s reasonable control, such as fire, flood, explosion,
war or the engagement of hostilities, strike, embargo, labor dispute, government
requirement, civil disturbances, civil or military authority, and inability to
secure materials or transportation facilities. Each party shall endeavor to give
the other reasonable notice of any such delay or failure.



16.   ASSIGNMENT AND SUBCONTRACTING

     16.1 Reseller acknowledges that Avaya has appointed it as a Reseller in
reliance upon the qualifications, business reputation, and financial soundness
of itself and its controlling persons and management. Reseller may not assign
the Agreement, or assign or delegate any right or obligation arising under the
Agreement, without the prior written consent of Avaya.

     16.2 Avaya may subcontract any or all of the work to be performed by it
under the Agreement, but shall retain the responsibility for the subcontracted
work. Avaya may assign the Agreement, in whole or in part, to any of its
Affiliates or to any entity to which Avaya may sell, transfer, convey, assign or
lease all or substantially all of its rights with respect to the Products
subject to an applicable Product Group Contract.



17.   TERMINATION OF AGREEMENT

     17.1 Either party may terminate the Agreement at any time without cause by
giving the other party one hundred eighty (180) days written notice of the
termination. During said one-hundred-eighty (180) day period, Avaya will
complete any pending orders for Product and Product Components upon receipt of
pre-payment from Reseller for any such orders unless the parties agree
otherwise. Reseller shall not submit any orders for Product or Product
Components on or after the date of notice of termination and Avaya has no
obligation to process any orders or deliver Product or Product Components
pursuant to any order that violates this Section.

     17.2 Either party may terminate this Agreement for material breach or
default of any term or condition of this Agreement (other than payment to Avaya)
if such breach or default is not cured within thirty (30) days of written notice
of such breach or default from the non-breaching party.

     17.3 Avaya may terminate the Agreement on twenty-four (24) hours notice
upon the occurrence of any of the following:



       (a) if Reseller breaches or otherwise violates any of the provisions of
Sections 3.1, 4.13, 7.0, or 9.7 hereof; or          (b) if Reseller materially
breaches or violates any other provision of the Agreement and the breach or
violation is not capable of cure; or          (c) if Reseller breaches or
violates any provision of the Agreement, including the failure to pay Avaya
under this Agreement or to pay an Avaya distributor, and Reseller fails to cure
such breach or violation within five (5) days after notice of such breach or
violation is given to Reseller; or          (d) if there is a 50% or more change
of direct or indirect ownership of Reseller or a change of direct or indirect
control of Reseller (excluding a change of ownership of the shares of a publicly
traded company which does not result in a change of control).

     17.4 The termination of the Agreement shall automatically accelerate the
due date of all invoices to the effective date of termination.

     17.5 Upon the termination of the Agreement, Reseller shall:



       (a) discontinue all use of Licensed Trademarks, except that Reseller may
continue using such Licensed Marks as authorized in the Agreement for an
additional one hundred eighty (180) days exclusively in connection with
Reseller’s efforts to sell remaining inventory; and          (b) cease holding
itself out, in any manner, as an authorized Reseller of Avaya and notify and
arrange for all persons who may identify, list or publish Reseller’s name as an
Avaya authorized Reseller to discontinue the same; and          (c) return to
Avaya, or destroy at Avaya’s request, all Confidential Information and all
promotional materials supplied by Avaya; and

-9-

Avaya Proprietary

Avaya Inc. Reseller Master Terms & Conditions 1/14/2004

 



--------------------------------------------------------------------------------



 



     17.6 Neither party shall be liable to the other on account of the
termination of the Agreement pursuant to this Section or otherwise pursuant to
the Agreement, either for compensation or for damages of any kind or character
whatsoever, or on account of the loss of present or prospective profits, good
will, or expenditures, investments or commitments made in contemplation of, or
in the performance of, the Agreement, provided, however that the termination of
the Agreement shall not prejudice or otherwise affect (a) the rights or
liabilities of the parties with respect to Products already sold under the
Agreement, (b) any indebtedness then owing by either party to the other, and
(c) any other obligations of the parties, such as those arising under Sections
5, 7, 8, 9, 10, 11, 12, 13, 14, 17, 18, 19 and 20, which by their nature
continue beyond termination of the Agreement and which shall survive such
termination.



18.   CHOICE OF LAW; EXCLUSIVE JURISDICTION; WAIVER OF JURY TRIAL.

     18.1 Unless otherwise stated in the Product Group Attachment, the Agreement
shall be governed by and construed in accordance with the laws of the State of
New York, USA, excluding its choice of law principles.

     18.2 Any suit or other action arising out of the Agreement, whether
commenced in conformity with or contrary to Section 19, shall only be brought,
if by Avaya, in the federal courts of the State of Oklahoma, and if by Reseller,
in the federal courts of the State of New York, with the sole exception that any
party may commence a suit in any jurisdiction to enforce an arbitration award or
judgment obtained pursuant to Section 19. In the event of any suit in the
federal courts of either New York or Oklahoma, as the case may be as provided
herein, (a) the parties hereby consent to personal jurisdiction therefore and
waive any defense based on a lack of personal jurisdiction, improper venue, or
the inconvenience of the forum, and (b) the parties agree that delivery of any
process in the manner provided for in Section 20.8 shall constitute lawful and
valid service of process.



19.   ARBITRATION AND DISPUTE RESOLUTION

     19.1 Except as otherwise expressly provided in the Agreement, any dispute,
controversy or claim arising out of or relating to the Agreement, its
interpretation or enforcement shall be resolved by arbitration in accordance
with the Commercial Arbitration Rules of the American Arbitration Association
conducted by one arbitrator. The arbitration shall be conducted at Avaya’s
offices at 211 Mt. Airy Road, Basking Ridge, New Jersey unless otherwise agreed
by the parties. Any ruling by the arbitrator shall be final and binding on the
parties and may be entered in any court of competent jurisdiction. The
arbitrator shall have no authority to modify or expand the Agreement or any of
the provisions of this Agreement. The arbitrator is specifically authorized to
render partial or summary judgment. Each party will bear its own attorneys’ fees
associated with the arbitration, and each party shall bear an equal share of all
fees, costs and expenses of the arbitrator. The arbitration proceeding and all
testimony, filings, documents, and other information produced or given in
connection with the arbitration shall be treated as Confidential Information,
except as may be necessary to enter any arbitration ruling in a court of
competent jurisdiction or as otherwise may be required by law.

     19.2 Nothing in the Agreement shall preclude either party from specific
performance or other equitable relief, including but not limited to temporary
restraining orders and preliminary injunctions, from any court of competent
jurisdiction, in order to protect its rights or prevent harm pending the
obtaining of an arbitration ruling, nor shall anything herein prevent Avaya from
seeking monetary damages from any court of competent jurisdiction for monies
owed to it hereunder. Without limiting the foregoing provisions of this Section,
Reseller acknowledges that remedies at law, including by means of an arbitration
for a breach or threatened breach of any of the covenants contained in
Sections 4, 7, 8, 9, 16 and 17 will be inadequate and in the event of a breach
or threatened breach of any such covenants, Avaya shall be entitled to an
injunction specifically enforcing Reseller’s compliance with such.

     19.3 The prevailing party in any dispute relating to the Agreement
resulting in a final judgment by any court or arbitration panel, including but
not limited to actions to collect money owed to Avaya by Reseller, shall be
entitled to the payment of all attorneys fees and costs incurred.



20.   GENERAL

     20.1 No failure to exercise and no delay or partial exercise of a right or
power conferred upon a party under the terms of the Agreement shall operate as a
waiver of such right or power.

     20.2 If any paragraph or clause in the Agreement shall be held to be
invalid or unenforceable in any jurisdiction in which the Agreement is being
performed, then the meaning of such paragraph or clause shall be construed so as
to render it enforceable, to the extent practicable; and if no such
interpretation would save such paragraph or clause, it shall be severed from the
Agreement and the remainder shall remain in full force and effect. However, in
the event such section or clause is considered an essential element of this
Agreement by either Avaya or Reseller, the parties shall promptly negotiate a
replacement therefore.

     20.3 The Agreement has been signed in the English language. In case of
conflict between the Agreement and any translation from English, the English
language Agreement shall control.

-10-

Avaya Proprietary

Avaya Inc. Reseller Master Terms & Conditions 1/14/2004

 



--------------------------------------------------------------------------------



 



     20.4 In the event of a conflict between provisions of the Agreement and the
Product Group Attachments, priority shall be given to provisions of the Product
Group Attachments over a provision of the Agreement, unless such priority is
expressly overridden in the Agreement; and in the event of a conflict between
the provisions of the Product Group Attachment and a Product Appendix, priority
shall be given to provisions of the Product Appendix over a provision of the
Product Group Attachment, unless such priority is expressly overridden in the
Product Group Attachment or the Agreement

     20.5 The terms and conditions contained in the Agreement supersede all
prior oral or written understandings between the parties and shall constitute
the entire agreement between them concerning the subject matter of the Agreement
and shall not be contradicted, explained or supplemented by any course of
dealing or course of performance between Avaya and Reseller. The Agreement may
only be amended by a writing signed by both parties.

     20.6 The headings contained in the Agreement are for convenience only and
are not intended to affect the meaning or interpretation of the Agreement.

     20.7 Words importing a particular gender shall include every other gender
and words importing the singular shall include the plural and vice-versa, unless
the context clearly indicates otherwise.

     20.8 Except as expressly provided in the Agreement, all notices, consents,
waivers, requests or other instruments or communications given pursuant to the
Agreement shall be in writing and shall be delivered by hand or sent by
registered or certified United States mail, return receipt requested, postage
prepaid, or by a recognized overnight delivery service, addressed to Avaya at
its principal place of business, Attention: General Counsel and to the Reseller
at the address set forth at the beginning of these Master Terms and Conditions.
Any party may, by notice to the other party, specify any other address for the
receipt of such notices, instruments or communications. Except as expressly
provided in the Agreement, any notice, instrument or other communication shall
be deemed properly given when hand delivered, one business day after being sent
by overnight courier service and three days after being sent by United States
mail in the manner prescribed in this Section.

     IN WITNESS WHEREOF the parties have caused this Master Terms and Conditions
to be signed by their duly authorized representatives.

      Avaya Inc.   XETA Technologies, Inc. By: /s/ Roxanne L. Weldon   By: /s/
Jack R. Ingram Typed Name: Roxanne L. Weldon   Typed Name: Jack Ingram Title:
Sr. Ops Mgr   Title: CEO, President Date: 8/06/03   Date: 8.6.03

-11-

Avaya Proprietary

Avaya Inc. Reseller Master Terms & Conditions 1/14/2004

 



--------------------------------------------------------------------------------



 



RESELLER PRODUCT GROUP ATTACHMENT
TO AVAYA INC RESELLER MASTER TERMS AND CONDITIONS
For
ENTERPRISE COMMUNICATION
AND INTERNETWORKING SOLUTIONS PRODUCT

This Product Group Attachment (“Product Group Attachment”) shall be effective as
of 08/06/03 (“Effective Date”) between Avaya, Inc. (“Avaya”), and XETA
Technologies, Inc. (“Reseller”). This Product Group Attachment hereby
incorporates by reference the Reseller Master Terms and Conditions entered into
between Avaya and Reseller. The terms set forth in this Product Group Attachment
shall be applicable to Avaya Enterprise Communications (“EC”) and
Internetworking Solutions (“IS”) Products as defined in Product Appendices
attached.

In addition to the terms of the Reseller Master Terms and Conditions specifying
the relationship of the parties and their responsibilities, the parties agree as
follows:



1.0   DEFINITIONS

Unless otherwise specified herein, terms which are defined in the Reseller
Master Terms and Conditions shall have the meanings specified therein. The
following terms shall have the meanings specified below:

     1.1 “Area” means the specific geographic area or market segment in which
Reseller has agreed to market Avaya Products in accordance with this Agreement.
The agreed upon Area for Reseller is set forth in Appendix 1.

     1.2 “Distributor” means the authorized Avaya distributor of Avaya Product
from whom Reseller will purchase product and who are listed or referred to in
Appendix 1, to this Product Group Attachment.

     1.3 “Reseller Service” means one or more of those services Reseller may
choose to perform itself for Avaya Products in the Area. Reseller Services
include system configuration to the End User, installation, warranty, and
provision of post-warranty on-site maintenance.

     1.4 “Avaya Service” means one or more of those services provided by Avaya
that Reseller may choose to offer, including system configuration, installation,
provision of post-warranty on-site and post-warranty remote maintenance service,
and professional services. Avaya Service also includes remote maintenance
service separate from post-warranty on-site maintenance service, which Reseller
may offer in conjunction with Reseller Service.

     1.5 Territory” means the fifty states of the United States of America and
the District of Columbia, excluding the Cincinnati Bell Telephone Company
operating area in the states of Ohio, Kentucky and Indiana with respect only to
DEFINITY® ECS and Prologix® products.



2.0   APPOINTMENT FOR ENTERPRISE COMMUNICATION AND INTERNETWORKING SOLUTIONS
PRODUCT

     2.1 For Resale of EC Products Only: Avaya hereby authorizes Reseller to
purchase Avaya EC Products from EC Products Distributor, for resale to End User
customers only who are within Reseller’s Area.

For Resale of IS Products Only: Avaya hereby authorizes Reseller to purchase
from Avaya IS Products from IS Products Distributor(s), for resale to End User
customers only who are within Reseller’s Area.

Reseller’s authorized marketing location(s) are set forth in the Appendix 1. If
End User to which Reseller has sold Avaya EC Products within the Area has
locations outside the Area but within the Territory, then Reseller may sell
limited quantities of Avaya EC Products for use by that End User outside the
Area but in the Territory. With that exception, reseller shall not market or
sell Avaya EC Products outside Reseller’s Area. Avaya’s authorization is
predicated on Reseller’s agreement to market the Avaya Products in the Area and
to achieve the Area forecast submitted pursuant to Section 4.3 of the Master
Terms and Conditions. Avaya EC Products installed outside the Area will not be
considered by Avaya when determining whether Reseller has achieved its annual
commitment submitted pursuant to Section 4.3 of the Master Terms and Conditions.
Reseller’s sales of Avaya EC Products outside the Area (unless specifically
permitted by this Section 2.1), Reseller’s failure to achieve levels of sales
acceptable to Avaya in the Area shall, among others, be grounds for termination
or non-renewal of the Agreement.

     2.2 Unless expressly provided elsewhere within this Agreement, Reseller may
not market or sell Avaya Products to any office, department, agency, or defense
installation of the United States Government except that Reseller may respond to
a request for competitive bids, proposals, or quotations even if Avaya is also
responding. Reseller is not appointed or authorized to market or sell Avaya
Products to the United States Government by reason of the fact that Reseller
has, in the past, sold used or unused products manufactured by Avaya to the
United States Government.

 1

Avaya Proprietary

 



--------------------------------------------------------------------------------



 





3.0   SUPPLEMENTAL RESPONSIBILITIES OF RESELLER FOR AVAYA ENTERPRISE
COMMUNICATION AND INTERNETWORKING SOLUTIONS PRODUCT

     3.1 All services training that Avaya requires Reseller personnel to
undergo, or other services training requested by the Reseller and offered by
Avaya, will be furnished to Reseller at Avaya’s standard rates, terms and
conditions. If Reseller has subcontracted with Avaya to perform all or part of
Reseller Service to an End User and Reseller installs unused product (s)
manufactured by Avaya but not purchased from the BusinessPartner Sales
Organization (“BPSO”) as part of that End User’s system, in addition to any
other remedies available to Avaya, Avaya may terminate any Reseller licenses to
use Avaya maintenance software and also terminate its subcontracts with Reseller
to perform Reseller Service. If Reseller has sold an Avaya Product system and an
Avaya Post-Warranty Maintenance service contract to an End User, Reseller will
advise such End User that addition of used and unused product (s) to the Avaya
Product system may void Avaya’s warranty and cause Avaya to terminate the
service contract.

     3.2 Except when requested by the End-User customer within ninety (90) days
prior to expiration of its Avaya Service agreement, without any prior
solicitation from Reseller, Reseller may not seek to or assist any third party
in replacing, interfering with or substituting any pre-existing Avaya Service
agreement entered into with an End-User customer. Any act of interference by a
Reseller with an existing Avaya Service agreement shall be a material breach of
this Agreement. Reseller will not market or resell a third party’s services in
support of an Avaya Product where Avaya has a preexisting Services agreement
during the term of this Agreement.

     3.3 Reseller shall offer to train those End Users who elect to install
their own systems in the effective use of the Avaya Products, including
providing any instructional material furnished to Reseller by Avaya. Reseller
shall specifically describe to those End Users who elect to install their own
systems the sections of such material, including brochures and manuals packaged
with the Avaya Products, that describe toll fraud and the precautions an End
User can take to prevent toll fraud.

     3.4 If Avaya is to install the Products, Reseller shall give requested
information, to the Avaya services organization where the End User is located,
in the agreed format, as soon as Reseller’s order process is completed. This
will enable the customer to receive the Avaya Warranty on the new Avaya Products
and Software, and if the customer has an Avaya post warranty service maintenance
contract and has like products, the new Avaya Products will automatically be
added to that contract when the Warranty expires.



4.0   INSTALLATION, WARRANTY AND POST-WARRANTY SERVICES (for EC Products only)

This section 4.0 applies only to EC Products authorized by Product Appendix or
Addendum to this Product Group Attachment:

     4.1 Avaya agrees to furnish any Avaya Services required by End Users
purchasing Avaya Products from Reseller, as Reseller requests, until Reseller’s
installation and maintenance personnel have completed training required under
Section 4.2 of the Master Terms and Conditions, to the satisfaction of Avaya.
During such interim period, Reseller agrees to propose only Avaya Services or
those of an Authorized Avaya Service provider in connection with each End User
purchase of Avaya Products under this Agreement. Once Reseller has completed the
necessary training, any installation, warranty or post-warranty Services
required by End Users may be furnished by Reseller. To ensure the provision of
high quality installation and post-warranty Services to End Users, Reseller
shall: (i) perform Services directly and not, unless expressly authorized in
writing by Avaya, through a non-Avaya authorized independent contractor or
agent; (ii) be adequately trained; and (iii) perform such Services competently
and in accordance with any applicable Avaya standards. The indemnity obligations
of Reseller under Section 14.1 of the Master Terms and Conditions shall apply to
any Services furnished by Reseller to End Users. Reseller may offer Avaya’s
installation and post warranty Services to Reseller’s End Users at Avaya’s then
current rates terms and conditions.

     4.2 Replacement, spare or maintenance Product Components required by
Reseller, to the extent that Avaya in its sole discretion makes such Product
Components available, can be purchased either directly from Distributor pursuant
to this Agreement or through Avaya’s National Parts Sales Center (NPSC). In the
event Reseller elects to purchase such Product Components from the NPSC, such
purchases shall be at the prices, terms and conditions established by the NPSC.
Replacement, spare and maintenance Product Components provided to Reseller or
purchased by Reseller under this Agreement may, at Avaya’s option, be either new
or refurbished.

     4.3 Avaya’s appointment of Reseller to market Avaya Products hereunder is
predicated on Reseller’s agreement that it will hold itself out as authorized by
Avaya to provide Services only as to Avaya Products hereunder and will, to the
sole satisfaction of Avaya, clearly distinguish its authorization to provide
Services for such Avaya Products and its lack of authorization to provide
Services for other Avaya-manufactured equipment. Reseller also agrees to inform
End Users of such distinction in Reseller’s marketing (including brochures or
other printed or written materials) of Avaya Products and of any other Avaya
equipment. In addition to any other events of termination set forth in this
Agreement, Reseller’s failure to distinguish between its authorization to offer
Services as to Avaya Products and its lack of authorization to offer Services as
to other Avaya equipment or to inform End Users of such distinction shall
entitle Avaya to terminate this Agreement upon written notice to Reseller.

 2

Avaya Proprietary

 



--------------------------------------------------------------------------------



 



     4.4 Reseller may incorporate Avaya Services support features in its
Reseller Service Offers to End Users. Avaya will serve as Reseller’s
subcontractor for such Avaya Services. No license is granted, and no title or
other ownership rights in Avaya’s intellectual property related to Avaya’s
provision of Avaya Services support shall pass to Reseller under this Agreement
or as a result of any performance hereunder. Reseller agrees to provide Avaya
with accurate information on End User port capacity, software attachments, and
other information required in order for Avaya to invoice Reseller accurately for
such remote support. Failure to provide such accurate information or to update
it on a timely basis shall entitle Avaya to terminate this Agreement upon
written notice to Reseller. Connection of unused product(s) manufactured by
Avaya but not purchased from BPSO as part of an End User’s system may, in
addition to any other remedies available to Avaya, permit Avaya to terminate any
Reseller licenses to use Avaya maintenance software and also to terminate all
its subcontract (s) with Reseller to perform Reseller Service.



5.0   PRODUCT, PRODUCT COMPONENTS, AND SOFTWARE LICENSE CHANGES

     5.1 Avaya may without the consent of Reseller, but with thirty (30) days
advance written notice to Reseller, delete any Avaya Product or Product
Component from any Product Appendix.



6.0   RESELLER FORECAST AND REPORTS

     6.1 Upon execution of this Agreement and annually thereafter, Reseller
shall submit to Avaya a monthly and quarterly forecast of total Avaya Product
orders to be placed by Reseller during the next twelve months, the “annual
commitment”. The annual commitment must specify, for each month and quarter, the
total unit quantities of each Avaya Product construct (i.e., average
configuration of Avaya Product Components in an initial End User installation of
an Avaya Product model) to be ordered.

     6.2 Avaya may reject any annual commitment submitted by Reseller if, in
Avaya’s sole judgment, such commitment does not project either: (1) the level of
Avaya Product orders Avaya reasonably requires of Reseller to achieve its
marketing objectives in the Area; or (2) a realistic assessment of Reseller’s
potential successful marketing opportunities in the Area during the forecast
period. Avaya shall notify Reseller in writing within thirty (30) days of
receipt of Reseller’s forecast if Avaya has rejected such forecast or it will be
deemed to have been accepted by Avaya.

     6.3 Reseller shall submit the annual commitment of Avaya Product orders as
specified in Section 6.1 of this Attachment, and actual Avaya Product
installation data specified in Section 3.4 of this Attachment and Sections
4.10.1 and 4.10.2 of the Master Terms and Conditions, in a format specified by
Avaya.



7.0   TERMINATION OF AGREEMENT

     7.1 In addition to the termination conditions in the Reseller Master Terms
and Conditions, Avaya may terminate this Attachment or the Agreement upon
twenty-four (24) hours upon the occurrence of any of the following:

     (a)  if Reseller breaches or otherwise violates any of the provisions under
Sections 2.1, 3.2, 4.3, and 4.4 of this Attachment, and Reseller fails to cure
such breach or violation within five (5) days after notice of such breach or
violation is given to Reseller; or

     (b)  if Reseller has remotely accessed PBX locations maintained by Avaya
directly.

Reseller agrees that by executing this Product Group Attachment, it is bound by
the terms and conditions of the Master Terms and Conditions, the terms and
conditions contained in the Product Group Attachment, and any additional terms
and conditions set forth in a Product Appendix associated with those Products,
which Reseller has been authorized to sell.

IN WITNESS WHEREOF the parties have caused this Product Group Attachment to be
signed by their duly authorized representatives.

      Avaya Inc.   XETA Technologies, Inc. By: /s/ Roxanne L. Weldon   By: /s/
Jack R. Ingram Typed Name: Roxanne L. Weldon   Typed Name: Jack Ingram Title:
Sr. Ops Mgr   Title: CEO, President Date: 8/06/03   Date: 8/06/03

 3

Avaya Proprietary

 



--------------------------------------------------------------------------------



 



AGREEMENT NO.: AVNERA1-T030809

RESELLER PRODUCT GROUP ATTACHMENT: OCTEL® PRODUCTS

This Reseller Product Group Attachment to the Reseller Master Terms and
Conditions (“Product Group Attachment”), which shall be effective as of SEP 2 5
2002 (“Effective Date”) between Avaya Inc. (“Avaya”) and XETA Technologies, Inc.
(“Reseller”) governs Reseller’s resale of the voice processing equipment
principally embodied by the products listed in Appendix 2 (the “Systems”) and
the replacement parts, hardware and software upgrades, expansions and
conversions for such Systems, which together with the Systems shall be referred
to as the “Products” in this Product Group Attachment. Except as explicitly
modified herein, all terms, conditions and provisions of the Reseller Master
Terms and Conditions (“Master Reseller Agreement”) between Avaya and Reseller
and all previous Amendments to that agreement, which are collectively
incorporated herein by reference, shall continue in full force and effect, In
the event of any inconsistency or conflict between the Master Reseller Agreement
and any Amendment and the terms of this Product Group Attachment with respect to
Reseller’s resale of the Products, the terms, conditions and provisions of this
Product Group Attachment shall govern and control. Capitalized terms used but
not defined herein shall have the same meaning as that set forth in the Master
Reseller Agreement.



1.0   PRODUCTS



  1.1   This Product Group Attachment applies to the customer premises voice
information processing Products identified in Appendix 2 hereto that Reseller is
authorized to purchase from Avaya and no others..     1.2   Reseller also is
authorized to purchase from Avaya and no others replacement parts, software
upgrades, hardware upgrades, expansions and conversions for the Products set
forth in Appendix 2 and for Avaya’s discontinued Products, provided that such
parts are available and subject to the terms of any announced plan by Avaya to
cease support for such discontinued products (“Sunset Policy). An “expansion” is
an increase in the capacity of an installed system without a change in the type
of system. A “conversion” is the migration from one type of installed system to
another and may include database transfer.     1.3   The items falling into the
following categories shall not be considered Products for any purpose:  

  1.3.1   Integrated versions of the Products the development of which requires
information from an OEM vendor that OEM will provide only when it or its
designated Reseller(s) will be the sole source of distribution of such an
integrated version.     1.3.2   Any of Avaya’s discontinued products.



2.0   DEFINITIONS



  2.1   “Applicable Price” means the national list price in effect on the date
of Avaya’s receipt of Reseller’s order, subject to any Avaya discount schedule
or price plan or policy that may serve to modify the list price.     2.2  
“Authorized Territory” means the Territory set forth in Appendix 1 to this
Product Group Attachment, which may be changed only by mutual, written agreement
by the parties.

              RESELLER PRODUCT GROUP ATTACHMENT OCTEL PRODUCTS
AVAYA INC.
CUSTOMER NAME   PAGE 1 OF 15
CONFIDENTIAL
REV DATE. 4/30/02

 



--------------------------------------------------------------------------------



 



Agreement No.: AVNERA1-T030809



  2.3   “COD Software” means remotely enabled incremental software capacity or
features.



3.0   APPOINTMENT FOR PRODUCT



  3.1   During the term of this Product Group Attachment, and subject to the
terms and conditions herein, Avaya appoints Reseller as a non-exclusive reseller
authorized to purchase Products from Avaya directly for redistribution only
directly to End-Users in the Authorized Territory. This Product Group Attachment
shall remain in effect during the term of the Master Reseller Agreement, unless
this Product Group Attachment is terminated as provided herein or the Products
are discontinued pursuant to Section 6 of the Master Reseller Agreement.     3.2
  The Products covered by this Product Group Attachment may include both
hardware and software. Although the terms “purchase” and “sale” may be used
throughout this Product Group Attachment for convenience, Reseller understands
and agrees that it is being granted the right to use (and further sublicense the
use of) but will not obtain title to, or any proprietary rights in, such
software. Reseller will comply strictly with all restrictions on the use of
software licensed by Avaya to Reseller and will require such compliance by
Reseller’s customers.     3.3   Unless expressly provided elsewhere within this
Product Group Attachment, Reseller may not market or sell Products to any
office, department, agency, or defense installation of the United States
Government except that Reseller may respond to a request for competitive bids,
proposals, or quotations even if Avaya is also responding. Reseller is not
appointed or authorized to market or sell Avaya Products to the United States
Government by reason of the fact that Reseller has, in the past, sold used or
unused products manufactured by Avaya to the United States Government.     3.4  
Avaya will not be required to accept any orders for Products until Reseller has
completed all requirements of the then current Avaya BusinessPartner
authorization or certification program for the Products (the “Certification
Program”). In the event that Reseller has not commenced or has not completed the
Certification Program as of the Effective Date, it must commence the
Certification Program no later than sixty (60) days after the Effective Date and
must complete the Program within ninety (90) days thereafter. In addition, if
Reseller fails to maintain its authorization status as set forth in the
Certification Program, Avaya will not be required to accept any orders for
Products until Reseller regains its authorization status. Failure to regain the
authorization status within 60 days of notice of such failure to maintain is
grounds for immediate termination of this Product Group Attachment.



4.0   RESELLER ORDERS



  4.1   Orders for Products (including Product Components) submitted by Reseller
shall refer to the identification number of this Product Group Attachment and
shall contain the information necessary for proper delivery and invoicing,
including without limitation, the date of the order, a description of and the
Avaya order code (currently referred to as Material Code) for Products and
Product Components to be furnished and any shipping instructions, All orders
submitted by Reseller shall be

              RESELLER PRODUCT GROUP ATTACHMENT OCTEL PRODUCTS
AVAYA INC.
CUSTOMER NAME   PAGE 2 OF 15
CONFIDENTIAL
REV DATE. 4/30/02

 



--------------------------------------------------------------------------------



 



Agreement No.: AVNERA1-T030809



      deemed to incorporate and be subject to the terms and conditions of the
Master Reseller Agreement and this Product Group Attachment as well as any
supplemental terms and conditions agreed to in a writing signed by the
authorized representatives of both parties. All other terms and conditions,
including any pre-printed terms and conditions contained on any order form or
correspondence originated by Reseller are rejected and shall have no effect. All
orders are subject to acceptance in writing by Avaya through delivery of an
order acknowledgment. Avaya shall have no liability to Reseller with respect to
orders that are not accepted. Avaya may require that Products and Product
Components be ordered only in factory-packed quantities or in minimum order
amounts.     4.2   Reseller warrants that all orders submitted to Avaya will
conform completely to Reseller’s own internal policies and procedures regarding
such orders. Reseller’s failure to comply with such internal policies will not
excuse Reseller’s payment obligations under this Product Group Attachment.    
4.3   Cancellation of Order by Avaya. Avaya shall have the right to cancel an
order under any of The following circumstances: Reseller fails to perform its
obligations under any of the material terms and conditions hereunder; Reseller’s
delay directly causes material delay to Avaya’s performance; in the event that
any bankruptcy, insolvency or similar proceedings are commenced by or against
Reseller under laws now or hereafter in effect; or in the event of the
appointment of any assignee for the benefit of creditors or of a receiver of
Reseller or its properties. No such cancellation shall prejudice any of the
rights of Avaya arising prior to such cancellation or shall limit in any way
other remedies available to Avaya.     4.4   Cancellation of Order by Reseller.
Reseller may, upon written notice to Avaya, cancel any order or portion thereof
in accordance with the then applicable Avaya returns policy, a copy of which
will be provided to Reseller upon execution of this Product Group Attachment,
and which Avaya may, in its sole discretion, change from time to time.     4.5  
Withholding Shipment for Credit Reasons - Avaya may withhold shipment of
Products under any purchase order (including one accepted by Avaya) if
Reseller’s account is not current, excepting those invoiced amounts reasonably
disputed in a writing by Reseller that includes a specific reason for such
reasonable dispute; provided, however, that if such disputed amounts become more
than 60 days past due, Reseller’s account shall be deemed not current for
purposes of this Section.



5.0   RESELLER PRICES, DISCOUNTS AND REBATES - The prices applicable to Reseller
orders requesting shipment within Avaya’s then current Product shipment
intervals shall be the then current Applicable Price. Avaya’s current national
list price and Reseller discount and rebate schedules will be provided to
Reseller upon execution of this Agreement. The current discount schedule is set
forth at Appendix 4. Reseller orders requesting delayed shipment (i.e., shipment
on dates beyond Avaya’s then current Avaya Product shipment intervals) shall be
subject to price increases and discount decreases that become effective before
shipment.

              RESELLER PRODUCT GROUP ATTACHMENT OCTEL PRODUCTS
AVAYA INC.
CUSTOMER NAME   PAGE 3 OF 15
CONFIDENTIAL
REV DATE. 4/30/02

 



--------------------------------------------------------------------------------



 



Agreement No.: AVNERA1-T030809



6.0   RESELLER PRICE LIST, DISCOUNT, AND REBATE CHANGES



  6.1   Avaya may decrease the national list price or increase discounts or
rebates in the Reseller discount or rebate schedules without advance notice to
or the prior consent of Reseller. Avaya agrees to provide written notice of any
such price or discount changes and the effective date thereof and a
re-computation of pricing on Reseller inventory as set forth in the
BusinessPartner Policy and Process Handbook (Resellers). The difference between
the re-computed amounts and previously invoiced amounts will be reflected as a
credit to Reseller’s account. Avaya will make reasonable commercial efforts to
advise Reseller 30 days in advance of any price decreases.     6.2   Avaya also
may institute promotional price decreases or discount increases at any time
under such terms and conditions as Avaya in its sole discretion shall determine
are appropriate. Promotional prices and discounts shall apply only during the
period specified by Avaya and there shall be no re-computation of amounts
payable by Reseller for orders placed before such period. Promotional prices and
discounts shall not be in excess of 120 days. Such promotional events will not
be run in consecutive periods. Avaya will make reasonable efforts to provide
Reseller with thirty (30) days advance notice of promotional programs to
Resellers.     6.3   Avaya may, without the prior consent of Reseller, increase
the national list price as published by Avaya from time to time or decrease
discount levels, including those set forth in Appendix 4, provided Avaya
furnishes Reseller written notice of any such changes sixty (60) days in advance
of the effective date. All other components of the Reseller compensation plan
are variable and dependent on Reseller performance and commitment,     6.4  
Unless expressly stated to the contrary, Applicable prices do not include taxes
or Avaya’s charges for related domestic transportation or storage services.
Avaya’s national price list prices do include its standard packing for domestic
shipment. All Product prices are F.O.B. Avaya’s shipping point. Unless Reseller
furnishes Avaya a valid tax exemption certificate, Reseller shall pay all
applicable taxes, however designated, resulting from this Product Group
Attachment or any activities hereunder (exclusive of any tax based on or
measured by net income).



7.0   BILLING AND PAYMENT - Invoices for Products will be sent by Avaya upon
shipment of the Product or as soon thereafter as practicable. Unless Avaya
otherwise notifies Reseller in writing, Reseller shall pay the invoiced amount
in full, within thirty (30) days of the invoice date. Payments not received
within thirty (30) days of the invoice date shall incur a late payment charge
that shall be computed at the rate of one and one-half percent (1-1/2%) of the
overdue amount per month. The amount of Reseller credit or terms of payment may
be changed or credit withdrawn by Avaya at any time upon notice to Reseller in
writing, unless Reseller provides Avaya with adequate assurance of performance,
as that phrase is used in Section 2-609 of the Uniform Commercial Code as
adopted in New York, within ten days of any such written notice.

              RESELLER PRODUCT GROUP ATTACHMENT OCTEL PRODUCTS
AVAYA INC.
CUSTOMER NAME   PAGE 4 OF 15
CONFIDENTIAL
REV DATE. 4/30/02

 



--------------------------------------------------------------------------------



 



Agreement No.: AVNERA1-T030809



8.0   PURCHASE MONEY SECURITY INTEREST



  8.1   Avaya reserves and Reseller hereby grants to Avaya a purchase money
security interest in all Products sold to Reseller by Avaya under this Product
Group Attachment, and any proceeds thereof or there from, including, but not
limited to, accounts receivable, installment contracts, chattel paper and
instruments arising there from (the “Collateral”), until any and all payments
and charges due Avaya under this Product Group Attachment are paid in full.
Avaya shall have the right, at any time and without notice to Reseller, to file
in any state or local jurisdiction such financing statements (e.g., UCC-1
financing statements) as Avaya deems necessary to perfect its purchase money
security interest hereunder. Reseller hereby irrevocably appoints Avaya as its
attorney-in-fact for purposes of executing and filing such financing statements
and such other documents prepared by Avaya or its designated agent for the
purpose of perfecting Avaya’s security interest hereunder, Reseller also agrees
that this Product Group Attachment may be filed by Avaya in any state or local
jurisdiction as a financing statement (or as to evidence of the Avaya’s purchase
money security interest). Reseller shall be permitted to sell Products in the
ordinary course of business free of Avaya’s security interest, subject to the
provisions of Section 8.2 below.     8.2   If Reseller defaults in the payment
of any amount due to Avaya and such default continues for a period of ten
(10) days after notice of such default has been given to Reseller, in addition
to all of its other rights and remedies, with respect to the Collateral Avaya
shall have all of the rights and remedies of a secured creditor after a default
by a debtor under the Uniform Commercial Code (“UCC”). In addition to any other
remedy available to Avaya as provided herein, by common law and by statute,
Avaya may exercise its right to reclaim all Products sold to Reseller pursuant
to UCC Section 2-702 or such other applicable provision, as it may exist from
state to state.



9.0   DELIVERY AND SHIPMENT



  9.1   SHIPPING. Avaya will ship Products, including Product Components ordered
by Reseller, only to Reseller’s authorized shipping locations(s), unless the
parties mutually agree to the shipment of the Products to the End User’s
location. Avaya will use its reasonable commercial efforts to fill promptly
Reseller’s written orders for Products or Product Components, insofar as
practical and consistent with Avaya’s then-current lead-time schedule, access to
supplies on acceptable terms and allocation of available products and capacity
from among Avaya’s customers.     9.2   TITLE AND RISK OF LOSS. Title (except
for firmware and software) and risk of loss or damage to Products shall pass to
Reseller: (i) at the time Avaya or its supplier delivers possession of the
Products to a carrier; or (ii) if there is no carrier, at the time Reseller
takes possession of the Products at Avaya’s or its supplier’s plant or warehouse
or other facility. If, however, turnover has been delayed at the written request
of Reseller, Reseller shall nevertheless accept title to such Products and risk
of loss on the date of shipment to Avaya’s or a third party’s storage facility.
Reseller will pay reasonable storage costs for such delayed material upon
receipt of an invoice from Avaya.

              RESELLER PRODUCT GROUP ATTACHMENT OCTEL PRODUCTS
AVAYA INC.
CUSTOMER NAME   PAGE 5 OF 15
CONFIDENTIAL
REV DATE. 4/30/02

 



--------------------------------------------------------------------------------



 



Agreement No. AVNERA1-T030809



  9.3   DELIVERY OF COD SOFTWARE - Delivery of COD Software will be deemed to
have occurred on the date on which Avaya or its authorized agent enables such
software capacity or feature. As a condition of Avaya’s enablement of COD
Software features and capabilities, Reseller agrees to require its customer to
make available to Avaya or its authorized agent a remote system level access to
customer’s equipment at a time mutually agreeable to both customer and Avaya.
Reseller will be solely responsible for ensuring that any hardware necessary to
support the incremental software capacity or feature is ordered, sold and
installed in Reseller’s customer’s Systems prior to Avaya’s enablement of COD
Software features and capabilities.     9.4   Shipment - In the absence of
specific shipping instructions from Reseller, Avaya will ship by the method it
deems most advantageous to both parties. Transportation charges will be collect
or, if prepaid by Avaya, will be subsequently invoiced to Reseller. Unless
otherwise specified, Products shall be shipped in Avaya standard commercial
packaging. When special packaging is requested or, in the opinion of Avaya,
required under the circumstances, the cost of the same will be separately
invoiced. If Avaya ships by a method other than that specified by Reseller on
the purchase order, then Avaya shall be liable for the difference, if any,
between the cost of freight incurred and the cost of freight which would have
been incurred had Avaya complied with Reseller’s shipping instructions.



10.0   TRAINING AND DOCUMENTATION



  10.1   Training - Training requirements for the Products are as follows:



  10.1.1   Reseller will maintain a minimum of two (2) technical persons who
meet the technical training and skill requirements set forth in the then current
Certification Program for the Products.     10.1.2   Reseller will maintain a
minimum of two (2) sales persons who have completed the training requirements
set forth in the then current Certification Program for the Products.     10.1.3
  Reseller may obtain the training required under 10.1.1 and 10.1.2 through
Avaya University at then applicable rates, terms and conditions.     10.1.4  
Avaya may at its sole discretion revise the training and skill requirements set
forth in the Certification Program. In addition, the technical and sales
personnel described in 10.1.1 and 10.1.2 above will be required to attend
refresher-training courses and/or renew their certification credentials prior to
expiration. The Reseller should refer to the BusinessPartner web site for
up-to-date information on the Certification Program and related training
requirements.



  10.2   Technical Documentation



  10.2.1   Softwaremanuals (e.g., System Manager, Service, et al.) and support
materials, such as user guides, implementation guides, training documentation,
applications write-ups, seminar kits and other materials that

              RESELLER PRODUCT GROUP ATTACHMENT OCTEL PRODUCTS
AVAYA INC.
CUSTOMER NAME   PAGE 6 OF 15
CONFIDENTIAL
REV DATE. 4/30/02

 



--------------------------------------------------------------------------------



 



Agreement No. AVNERA1-T030809



      are useful as training or support tools, for all Products identified in
this Attachment are available on the Avaya Support web site. Reseller is
prohibited from duplicating such support and training material.     10.2.2   The
formats used for technical documentation and updates are within the sole
discretion of Avaya.



11.0   RESELLER CUSTOMER SUPPORT



  11.1   Provision of Qualified Personnel - Reseller will provide at least two
technical persons trained in accordance with Section 10.1.1 by an Avaya
authorized education provider to install and maintain Products within four
(4) hours of each location in Reseller’s Territory where a Product is installed,
but less than four hours if necessary to meet the response time targets
contracted between Reseller and customer.     11.2   Implementation Services -
In accordance with Avaya published implementation procedures, Reseller will
perform user surveys, product installation, initial configuration, customer
support, software and configuration changes, and other customer implementation
services, to ensure quality implementation. Reseller, at its option and at
Reseller’s prevailing rates, may perform implementation services for any Product
within the Territory, no matter who sold the product.     11.3   Enforcement of
Software Licenses - Reseller recognizes that only End-Users who have been
properly licensed by Avaya or one of its authorized Resellers may use Avaya
software, and that such use must be in accordance with Avaya’s software license
terms and restrictions. In addition to the provisions of Section 7 (Licensed
Materials) of the Master Reseller Agreement, Reseller agrees to assist Avaya in
the enforcement of its software rights by; (1) providing Avaya with any
information that it may have about the unauthorized use or access to Avaya
software by third parties; (2) instructing any user of Avaya software which
Reseller has reason to believe may not be licensed for such use that it must
obtain a software license from Avaya; and (3) agreeing to provide support only
to End-Users who have been properly licensed to use such Avaya software and are
using such software in accordance with the applicable software License. Any
violation of this Section 11.3 shall entitle Avaya to terminate this Product
Group Attachment and the Master Reseller Agreement as set forth in Section 17.3
of the Master Reseller Agreement.     11.4   Support Standards - Reseller’s
support of Products located in Reseller’s Territory will conform to the
following standards:



  11.4.1   Field Failures - Reseller will respond to Product failures within the
period contracted between Reseller and its customers.

              RESELLER PRODUCT GROUP ATTACHMENT OCTEL PRODUCTS
AVAYA INC.
CUSTOMER NAME   PAGE 7 OF 15
CONFIDENTIAL
REV DATE. 4/30/02

 



--------------------------------------------------------------------------------



 



Agreement No. AVNERA1-T030809



  11.4.2   Upgrades, Training and Other Support - Reseller will acknowledge
customer requests for configuration changes, training or other requests for
support within a reasonable time by scheduling such work or training at a time
acceptable to the customer and Reseller.     11.4.3   Customer Dissatisfaction -
Avaya reserves the right to perform Reseller’s field service obligations in any
case where a customer has notified Avaya of dissatisfaction with Reseller’s
service and Reseller has failed to remedy the problem following notification by
Avaya.     11.4.4   Remote Support Capabilities - All Avaya System installations
supported by Reseller must be equipped with a remote access device approved by
Avaya.     11.4.5   Spare Parts Inventory - Reseller agrees to maintain test
equipment and carry an inventory of critical spares, a list of which is
available on the Avaya support web site. Reseller must maintain spare parts
sufficient to provide Tier I support to its End User customers.     11.4.6  
Response Time - When it is determined by Reseller that service is required
on-site due to a major malfunction, as defined by Avaya, on-site response time
with anticipated repair parts needed (based on remote diagnosis of system
trouble) will not exceed four hours for those sites within a 100 mile radius of
Reseller’s facility or the period contracted between customer and Reseller,
whichever is less, after such determination is made, On-site response time with
anticipated spare parts needed for sites within a 101-200 mile radius will not
exceed S hours or the period contracted between customer and Reseller, whichever
is less, and for sites more than 200 miles distant will not exceed 16 hours or
the period contracted between customer and Reseller, whichever is less.    
11.4.7   Escalation - Reseller will escalate service troubles to Avaya’s
Technical Service Organization (“TSO”) in accordance with Avaya’s then current
published escalation policies. Avaya shall provide such TSO support at its
then-current rates, terms and conditions, subject to the conditions set forth in
this Section 11 and Section 12 of the Product Group Attachment.     11.4.8  
Technical Certification - Service of Products will only be performed by Reseller
employees with current Avaya technical certifications set forth in the
Certification Program.     11.4.9   Acknowledgment and Scheduling - Reseller
will acknowledge customer requests for configuration changes, training or other
requests for support by the next business day and will schedule such work or
training at a time acceptable to the customer and Reseller.

              RESELLER PRODUCT GROUP ATTACHMENT OCTEL PRODUCTS
AVAYA INC.
CUSTOMER NAME   PAGE 8 OF 15
CONFIDENTIAL
REV DATE. 4/30/02

 



--------------------------------------------------------------------------------



 



Agreement No. AVNERA1-T030809



12.0.   TECHNICAL SUPPORT - Avaya will make available technical consulting
assistance to Reseller’s Avaya certified technicians by telephone from its
support center 24 hours per day, seven days per week. Avaya may refuse to
provide technical consulting assistance to Reseller employees who have not met
the training and skill requirements set forth in the Certification Program.
Avaya shall provide such technical consulting assistance at Avaya’s then-current
rates, terms and conditions,   13.0   SPARE PARTS



  13.1   Avaya’s National Parts Service Center provides information to Reseller
regarding the spares programs and services available to Reseller and Avaya’s
pricing for such programs and services.     13.2   Reseller agrees that for
repairs to or expansions of the Products, to use only parts supplied or approved
by Avaya. Reseller’s use of any Avaya parts provided by noncertified third-party
vendors will void the System warranty. Avaya may, in its discretion, refuse
technical support of Products or Systems containing parts provided by
noncertified third-party vendors,     13.3   Avaya shall make available new or
factory recertified parts for discontinued products no longer sold under this
Product Group Attachment as long as supplies of such parts last and subject to
the terms of any announced Sunset Policy. Avaya shall provide reasonable notice
to Reseller in advance of the depletion of such parts.     13.4   Reseller must
use the original shipping package when returning parts. Reseller may order
-additional packaging may be available through the National Parts Center. Avaya
will not accept parts damaged by improper handling or shipping. Replacement
parts, at Avaya’s sole discretion, may be either new or factory recertified
parts. Replacement parts will be shipped to Reseller, freight prepaid. Replaced
parts are to be returned to Avaya using Avaya’s then current Avaya returns
policy.



14.0   WARRANTIES - Except as set forth below, there are no different or
additional warranty terms, restrictions or exclusions than those set forth in
Sections 11 and 12 of the Master Reseller Agreement, which are incorporated
herein by reference.



  14.1   Product Warranty - Avaya warrants that the Products sold hereunder will
be free from material defects in manufacturing and materials and will meet all
of Avaya’s specifications for such Products in effect at the time of shipment or
enablement. The applicable warranty periods shall be as follows:



  14.1.1   New Systems and migrations to New Systems are warranted for a period
of 12 months following shipment from Avaya;     14.1.2   All other Products,
excluding COD Software, software upgrades, hardware upgrades, expansions, and
replacement parts are warranted for 90 days following shipment from Avaya or the
remainder of the applicable System warranty if the Product is installed in a
System, whichever is longer; and

              RESELLER PRODUCT GROUP ATTACHMENT OCTEL PRODUCTS
AVAYA INC.
CUSTOMER NAME   PAGE 9 OF 15
CONFIDENTIAL
REV DATE. 4/30/02

 



--------------------------------------------------------------------------------



 



Agreement No. AVNERA1-T030809



  14.1.3   COD Software is warranted for 90 days following the date of
enablement.     14.1.4   Avaya’s sole obligation and Reseller’s sole remedy
under this warranty shall be the furnishing to Reseller of replacement parts for
any parts of any System that are defective and repair or replacement at Avaya’s
option of any material that is defective under the terms of this warranty
without charge by Avaya. Reseller shall ship defective material to Avaya at the
destination Avaya designates with transportation and packaging prepaid by
Reseller. The above warranty is subject to Reseller’s full compliance and
fulfillment of its obligations under Section 11 .2 above (Implementation
Services) and Section 15.4 below (Required Changes).     14.1.5   Reseller shall
warrant to its customers that any System sold to them will perform in accordance
with Avaya’s then currently published specifications for at least six months
following delivery of such System to a customer. Reseller will provide repair or
replacement (at Reseller’s option) of defective parts in connection with such
warranty. Any labor required to effect such repair or replacement shall be
provided by Reseller at Reseller’s expense and will not be reimbursed by Avaya,
except as provided in Section 15.4.     14.1.6   Some Products purchased by
Reseller or used to provide support may contain selected used or refurbished
parts that are warranted as new,



15.0   SOFTWARE UPDATES, UPGRADES AND SOFTWARE AND HARDWARE MODIFICATIONS



  15.1   Software Updates - A Software Update is defined as a change within a
major release that typically provides a maintenance correction only, but may
introduce new optional features. A Software Update is designated with a non-zero
decimal as its version number, such as “3.1.” Avaya will make Software Updates
available to Product Authorized Resellers free of charge for five years from the
date of sale of Product in the form of Hardware/Software Modifications.     15.2
  Software Upgrades - A Software Upgrade is defined as change to the software
that moves a System to a new major release designated with a whole number as its
version number, such as “3.0.” A Software Upgrade introduces new software
features, which may or may not require additional hardware, to enhance the
functionality of the System. Upon release of any Software Upgrade to the
Product, Avaya will make such Software Upgrade available to Reseller at its
then-current published prices for that Software Upgrade, less applicable
discounts.     15.3   Hardware and Software Modifications - A Hardware/Software
Modification is defined as a change to hardware and/or software that improves
the safety or reliability of the System. A Hardware/Software Modification is a
mandatory change.     15.4   Required Changes - Reseller shall perform a
Hardware/Software Modification or install Software Updates within a reasonable
time after having received written notification from Avaya of such
Hardware/Software Modification or Software Update. Reseller will send Avaya
written confirmation upon completion, utilizing Avaya pre-addressed forms. If
Avaya elects to have its own personnel perform a

              RESELLER PRODUCT GROUP ATTACHMENT OCTEL PRODUCTS
AVAYA INC.
CUSTOMER NAME   PAGE 10 OF 15
CONFIDENTIAL
REV DATE. 4/30/02

 



--------------------------------------------------------------------------------



 



Agreement No. AVNERA1-T030809



      Hardware/Software Modification or install a Software Update, Reseller will
cooperate fully. At Avaya’s sole discretion, it may elect to pay Reseller an
amount to be determined by Avaya for performing a Hardware/Software
Modification, such as a retrofit.     15.5   System Operation - Reseller will
use its reasonable efforts to ensure that its installed base of Systems are
operating:



  15.5.1   Using the last Software Upgrade or the immediately preceding major
release; and     15.5.2   With all required hardware modifications installed.



  15.6   For a transition period of six months after the introduction of a
Software Upgrade, Avaya will continue to support the major release that preceded
the immediately preceding major release, if any. Following such transition
period, if any, Avaya will support only the current Software Upgrade and the
immediately preceding major release; provided, however, that Avaya will not
provide support after the support termination date for any Software Upgrade or
initial major release for which Avaya has announced the end of support pursuant
to an Avaya Sunset Policy.



16.0   AVAYA WEB CITE - Avaya will provide Reseller with Product information,
including marketing, technical, and support information and information
regarding Avaya’s current Sunset Policies (as defined herein), through Avaya’s
Web Site. Reseller shall be responsible for accessing the information on the
Avaya Web Site, including pricing.   17.0   SOFTWARE LICENSE AND RESTRICTIONS -
The Products delivered to Reseller or its customers pursuant to this Product
Group Attachment may embody and include certain software programs in object code
(machine-readable but not human-readable form). The software may be contained on
disk drives, erasable, programmable, read-only memories (EPROM’s), programmable
array logic devices (PALs), disk cartridges, or in other electronic or
mechanical forms including in the form of unlicensed incremental software
capacity or feature in licensed software which will become subject to this
license only when enabled by Avaya. Additionally, use of the software can result
in the production of human-readable features such as documentation, report
formats, menus, and audible prompts. Such software and features constitute
either the copyrighted property of Avaya and/or its suppliers or the proprietary
trade secret information of Avaya and/or its suppliers, or both. Unless Reseller
is granted greater rights by written amendment to this Product Group Attachment
executed by Avaya, Reseller is hereby granted a license to use only the number
of copies of the software that are provided by Avaya, and to use such copies
only on the hardware on which it is originally mounted by Avaya. Without Avaya’s
prior written consent, Reseller may not copy the software or the human-readable
features referred to above for any purpose, nor may Reseller remove the software
or attempt to execute the software on any hardware other than the hardware on
which the software was originally mounted. Reseller may sublicense the software
licensed hereunder to its customer who purchases the hardware subject to
applicable fees, if any, but only upon the conditions that: (a) such customer
executes an understanding in the form of Appendix 3 attached hereto, to comply
with the conditions stated herein regarding use of the software and features,
and (b) Avaya is given a copy of the executed form with the purchase order
submitted by Reseller to Avaya. Reseller shall not, whether through use of
disassemblers

              RESELLER PRODUCT GROUP ATTACHMENT OCTEL PRODUCTS
AVAYA INC.
CUSTOMER NAME   PAGE 11 OF 15
CONFIDENTIAL
REV DATE. 4/30/02

 



--------------------------------------------------------------------------------



 



Agreement No. AVNERA1-T030809



    or any other means whatsoever (including but not limited to manual,
mechanical or electrical means), reverse engineer, decompile, disassemble, or
derive source code from the software, or attempt to or permit any third party to
do any of the foregoing. Reseller expressly agrees that it shall not enable, or
permit or assist any third party to enable, features or capabilities inherent in
any licensed software that may be remotely enabled. Any attempt to do any of
these things shall be a material breach of this Product Group Attachment which
shall immediately entitle Avaya and/or its suppliers to exercise any remedy set
forth herein, as well as any remedy that may exist at law or in equity including
causing the software to be destroyed or disabled. This Software License shall
survive this Product Group Attachment and shall terminate with respect to
particular software at the end of the operational life of the hardware on which
such software is mounted.       Reseller agrees that Avaya or its authorized
agent may, at its discretion, electronically inspect and audit the configuration
of Avaya Systems for compliance with the terms of this software license at the
following times: (i) at the time of enablement of any separately licensed
software feature or capability, such as incremental capacity for Avaya’s
Products, and (ii) in addition to (i) above, once each calendar year upon three
(3) business days notice to Reseller from Avaya. Reseller agrees to cooperate
with Avaya or its authorized agent in conducting such audits including providing
remote system level access to Reseller’s and/or Reseller’s customer’s hardware
and software available to Avaya for such purpose. On the condition that
Reseller’s customer has given Avaya permission to disclose the results of any
such audit, or excused Avaya from any confidentiality obligations, Avaya will
provide prompt notification to Reseller of the results of any such audit.      
Any breach of this Software License will entitle Avaya and/or its suppliers to
exercise immediately any remedy set forth in this Product Group Attachment as
amended, as well as any remedy that may exist at law or equity.

      XETA Technologies, Inc.   AVAYA INC.            /s/ Jack R Ingram        
/s/ Roxanne L. Douma

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Signature   Signature            Jack R. Ingram         Roxanne L. Douma

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Print Name   Print Name            President         Senior Ops Mgr

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Title   Title            9-6-02         9-25-02

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Date   Date

              RESELLER PRODUCT GROUP ATTACHMENT OCTEL PRODUCTS
AVAYA INC.
CUSTOMER NAME   PAGE 12 OF 15
CONFIDENTIAL
REV DATE. 4/30/02

 



--------------------------------------------------------------------------------



 



Reseller Contract #

RESELLER PRODUCT GROUP ATTACHMENT
TO AVAYA INC. RESELLER MASTER TERMS AND CONDITIONS
FOR SERVICES

This Product Group Attachment for Services (this “Product Group Attachment”) is
effective SEPT 22, 2003 (the “Effective Date”) between Avaya Inc. (“Avaya”) and
XETA TECHNOLOGIES (“Reseller”). This Product Group Attachment is being executed
pursuant to the Reseller Master Terms and Conditions (the “Reseller Master Terms
and Conditions”), Agreement No. AVNERA1-T030905, entered into between Avaya and
Reseller, and shall be a part of the “Agreement” as defined in the Reseller
Master Terms and Conditions.

In addition to the terms of the Reseller Master Terms and Conditions, the
parties agree as set forth below. This Product Group Attachment covers Services
and Service deliverables for use only in the United States.

1.     AUTHORIZATION

1.1  Authorization as Reseller. Subject to the terms and conditions herein,
Avaya authorizes Reseller as a non-exclusive reseller to purchase Services
directly from Avaya in the “One-Tier Model” (and, if the “Two-Tier Model” column
is checked with an “X” in Appendix 1, from a Distributor) and resell such
Services to End Users in the Territory. “Services” refers to those Avaya
services to be performed by Avaya (excluding any services to be performed by
Reseller) which Reseller is authorized to resell under this Product Group
Attachment, as indicated in Appendix 1 (Services), and as further defined in
this Product Group Attachment and any Avaya service description documents. The
term ‘Distributor” means any Avaya distributor authorized to resell Services to
resellers in the Territory. if the “Commission Model” column is checked with an
“X” in Appendix I, Reseller is authorized to offer Avaya Services in accordance
with the provisions of the then in effect Avaya services commission policy.

1.2  Appendices and Order of Precedence. Incorporated into this Product Group
Attachment are the following Appendices: Appendix 1 (Services), Appendix 2
(Maintenance Services Terms), Appendix 2A (End User Maintenance Services Terms),
Appendix 3 (Milestone Services Terms), Appendix 4 (Time & Materials Services
Terms), Appendix 5 (Management Services Terms), Appendix 6 (Installation
Services Terms), and Appendix 6A (End User Responsibilities For Installation
Services). Appendix 1 shall indicate which of the other Appendices shall apply
to the provision of Services under this Product Group Attachment. Reseller shall
also indicate applicable Appendices by initialing each such Appendix. The terms
set forth in Appendices 2 through 6A shall only apply if and to the extent that
Reseller purchases Services directly from Avaya for resale to an End User in the
One-Tier Model. In the event of any conflict or inconsistency between the terms
in this Product Group Attachment and the terms in the Reseller Master Terms and
Conditions, this Product Group Attachment shall prevail with regard to any
Services and Service deliverables.

2.     ORDERS

2.1  Orders. Reseller may order Services for resale under this Product Group
Attachment by placing written, signed orders in substantially the form as may be
designated by Avaya, or by placing orders via order-entry tools on Avaya
websites, or by any other mutually agreeable method (each, an “Order”).

      Reseller Product Group Attachment for Services - V 0803.1   Page 1

 



--------------------------------------------------------------------------------



 



2.2  Acceptance of Orders. All Orders are subject to acceptance by Avaya. Avaya
may accept an order by commencing to perform Services. Orders relating to the
One-Tier Model will be governed by the terms of this Product Group Attachment
and the Reseller Master Terms and Conditions, even when they lack an express
reference to either document. No pre-printed terms (or any other terms beyond
the scope of the Order form, or any purchase orders other than the Order form)
set forth in any Order submitted by Reseller shall be binding on Avaya. When
Avaya accepts an Order, Avaya may notify Reseller of Avaya’s estimated service
commencement dates applicable to the Order.

2.3  Cancellations. Reseller may cancel accepted Orders subject to the
restrictions and payment of the cancellation and termination charges indicated
in the applicable Appendix.

3.     PRICES AND PAYMENT TERMS

3.1  Two-Tier and Commission Models. The terms set forth in this Section 3 are
not applicable to either the Two-Tier Model or the Commission Model.

3.2  Prices, Invoicing and Payment. The prices to be charged by Avaya to
Reseller for Services will be equal to the Avaya list prices for Services in
effect on the date of Avaya’s acceptance of an Order, minus any applicable
discounts, rebates, or credits pursuant to the Avaya discount schedule or price
policy for Services in effect on the date of Avaya’s acceptance of an Order.
Except as agreed otherwise in writing, Avaya will invoice Reseller all amounts
due as provided in the applicable Appendix. Payment of all amounts invoiced by
Avaya to Reseller is due within thirty (30) days from the date of Avaya’s
invoice. Notwithstanding anything to the contrary in this Product Group
Attachment, any Channel Policy (as defined below), or any Avaya discount
schedule or price policy, Reseller will have sole discretion to set prices to be
charged by Reseller to End Users for Services.

3.3  Late Charges. Any overdue and unpaid portion of an invoice will bear
interest, compounded at one and one-half percent (1.5%) per month or the maximum
rate allowed by applicable law, whichever is less. Avaya may suspend licenses
and performance of Orders for which payment is overdue until the overdue amounts
are paid in full. Reseller will reimburse Avaya for reasonable attorneys’ fees
and any other costs associated with collecting delinquent payments.

3.4  Taxes. All prices, fees, and other amounts quoted and payable for Services
exclude taxes. Reseller will pay or reimburse Avaya for all applicable sales,
services and other taxes (excluding taxes on Avaya’s net income) levied upon the
sale and/or license of Service deliverables and performance of Services, unless
Reseller is exempt and provides Avaya with a valid tax exemption certificate
prior to Avaya’s invoice date.

4.     RESELLER RESPONSIBILITIES; WARRANTY AND SOFTWARE LICENSE.

4.1  End User Agreement Obligations. Reseller shall comply with the following
obligations (the “End User Agreement Obligations”) with regard to each End User
to whom Reseller resells Services:

     (i)  Reseller shall obtain the End User’s written agreement to the
following document(s) or provisions, either at the time when End User orders the
Services from Reseller or prior to the time when End User can cancel the order
without any cancellation charges and with a full refund:



  •   Appendix 2A (End User Maintenance Services Terms), with regard to any
“Maintenance Services” (as defined in Appendix 2A) resold to an End User.
Reseller shall add a copy of the

      Reseller Product Group Attachment for Services — V 0803.1   Page 2



--------------------------------------------------------------------------------



 





      “Service Agreement Supplement” (as defined in Appendix 2A), as well as any
order-specific information (such as service options and supported products), to
each Appendix 2A to be agreed to by End Users, and shall ensure that such
order-specific information is identical to, and does not exceed, the scope of
the Order placed by Reseller with Avaya for the applicable End User order. Avaya
can modify the template Service Agreement Supplement at any time without
Reseller’s consent, but shall notify Reseller of any modifications at least
sixty (60) days prior to the effective date of the modification;     •  
Section 4 (Intellectual Property Rights; Software License), Section 7 (No
Solicitation), and Section 8 (Reseller and End User Responsibilities) of
Appendix 3 (Milestone Services Terms), with regard to any “Milestone Services”
(as defined in Appendix 3) resold to an End User;     •   Section 3
(Intellectual Property Rights; Software License), Section 6 (No Solicitation),
and Section 7 (Reseller and End User Responsibilities) of Appendix 4 (Time and
Materials Services Terms), with regard to any “T&M Services” (as defined in
Appendix 4) resold to an End User;     •   Section 4 (Reseller and End User
Responsibilities), Section 8 (Intellectual Property Rights; Software License),
Section 11 (Non-Solicitation) of Appendix 5 (Management Services Terms), with
regard to any “Management Services” (as defined in Appendix 5) resold to an End
User; and     •   Appendix 6A (End User Responsibilities for Installation
Services) with regard to any “Installation Services” (as defined in Appendix 6)
resold to an End User.

     (ii)  Reseller shall not agree to any contractual limitations on the End
User’s liability for violations of Avaya’s intellectual property rights,
including through breaches of a software license or reverse engineering.

Reseller shall indemnify Avaya for all claims, actions, costs, expenses, and
damages (including the purchase price of any. service options or other coverage
resold to an End User in excess of the service options or coverage purchased by
Reseller from Avaya) suffered by Avaya as a result of Reseller’s failure to
comply with this Section 4.1, or as a result of End User’s failure to comply
with Appendix 2A or any software license restrictions and other terms required
to be passed by Reseller to End Users.

4.2  Avaya Warranty and Software License. Avaya will extend the warranty and
software license as set forth in Appendix 2A (End User Maintenance Services
Terms), Appendix 3 (Milestone Services Terms) and Appendix 4 (Time & Materials
Services Terms), as applicable, to End Users purchasing Services from Reseller,
subject to Reseller complying with the End User Agreement Obligations for the
applicable End User and Services.

4.3  Services Warranty Support. Unless otherwise designated by Avaya for a
specific Service, Reseller will be responsible for providing support to End
Users with regard to any Services warranty or license issues or questions,
including telephone support, troubleshooting, accepting the return of
nonconforming Service deliverables and obtaining replacement deliverables, and
filing Services warranty claims with Avaya. If Avaya elects to provide a refund
for a nonconforming Service or Service deliverable, Reseller shall be required
to refund to End User the full purchase price, license fee and/or service fees
paid by End User to Reseller for the nonconforming Service or Service
deliverable, regardless of whether Reseller was in any manner at fault or
negligent.

4.4  Maya Leads or Referrals; End User Specification of Avaya. If Avaya provides
a lead or referral to Reseller or if an End User specifies Avaya, Reseller shall
market, offer, and sell only Avaya Services (and not the services of Reseller or
any other entity) on that opportunity, except to the extent no

      Reseller Product Group Attachment for Services — V 0803.1   Page 3



--------------------------------------------------------------------------------



 



Avaya Service would meet the End User’s requirements. Failure to provide Avaya
Services without prior written consent from Avaya for those leads or referrals
provided by Avaya may result in the cessation of any future leads or referrals.

4.5  Compliance with Channel Policies; Separate from ECG/SMBS BusinessPartner
Programs. Reseller agrees to abide by all applicable training, technical support
capabilities, sales forecasting, and other service authorization requirements
and policies (the “Channel Policies”) that may be required by Avaya of its
resellers of Services. The Channel Policies will be available online on the
Avaya website and will include the then current available benefits including
commissions and discounts according to the requirement levels reached by each
respective Reseller. Unless expressly provided otherwise in the Channel
Policies, Avaya reserves the right to cancel or modify any Channel Policy at any
time without notice to or consent from Reseller. Purchases and resales of
Services will not count or be credited in any manner toward earning benefits or
certification under the Avaya BusinessPartner programs for Enterprise
Communications Group (ECG) and Small & Medium Business Solutions
(SMBS) products, except as may be expressly stated otherwise in either of those
programs.

4.6  Remote Access in One-Tier Model.

     (a)  Where provision of Services is dependant on remote access to the
Products being serviced, Avaya will provide and maintain any necessary
connection equipment and Reseller or End User will provide, maintain and pay
for, the dedicated telephone connection. Reseller also agrees to allow Avaya to
connect other items of equipment to the Products being serviced, such as a
tracker, for diagnostic purposes.

     (b)  Avaya may establish password protection for remote access with
passwords being changed by Avaya at random times to maintain security, and also
immediately after an engineer or other Avaya employee who knows such passwords
leaves the employ of Avaya. On written request from Reseller, Reseller may take
full responsibility for the allocation, management and control of access
passwords and changes thereto, provided that Avaya is promptly advised in
writing of the procedures to be used and passwords so issued so as to ensure
Avaya has uninterrupted, continuous remote access to the Products being
serviced.

     (c)  Reseller will not disconnect any facilities or equipment for remote
access, or otherwise impede or prevent such remote access without the prior
written consent of Avaya. Upon mutual written agreement of the parties, Reseller
may disable the remote access or items of diagnostic equipment, or the tracker
may be disabled until remote access is required by Avaya for Services
activities. In such case, Reseller will ensure that remote access is enabled by
the times agreed in writing by the parties, and that remote access remains
enabled for the duration of the Services activity. Any Avaya response times
specified by the parties in the applicable Order will be extended by the period
Avaya is, or was, unable to remotely access the Product(s) for any reason
including, but not limited to, delays caused by the unavailability of passwords
issued by Reseller.

4.7  Expiration of Services. Reseller will notify End User, upon notification
from Avaya, of the expiration of Services sixty (60) days prior to the
expiration date. If Reseller does not renew its agreement with the End User by
the expiration date, Avaya may contact and negotiate directly to sell Services
to such End User, either directly or through another reseller.

4.8  Termination. In the event Reseller violates the restrictions set forth in
Section 3.2 of the Reseller Product Group Attachment To Avaya Inc. Reseller
Master Terms and Conditions For Enterprise

      Reseller Product Group Attachment for Services — V 0803.1   Page 4



--------------------------------------------------------------------------------



 



Communication and Internetworking Solutions Product, Avaya may terminate this
Product Group Attachment upon twenty-four (24) hours notice, and may immediately
deny Reseller access to certain Avaya technical Product support resources.

IN WITNESS WHEREOF, the parties have executed this Product Group Attachment
effective the date first written above.

              AVAYA INC.     XETA TECHNOLOGIES               By:   /s/ Therese
A. Caraffa   By:   /s/ Larry N. Patterson    

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

              Name:   Therese A. Caraffa   Name:   Larry Patterson              
Title:   Contract Mgr   Title:   Sr. V.P.               Date:   09/22/03   Date:
  Sept 18, 2003

      Reseller Product Group Attachment for Services — V 0803.1   Page 5



--------------------------------------------------------------------------------



 



Reseller Contract #AVNERA1-T030905

ADDENDUM TO AVAYA INC. RESELLER MASTER TERMS AND CONDITIONS

FOR
GSA SCHEDULE CONTRACT SALES TO THE FEDERAL GOVERNMENT

This Addendum to the Reseller Master Terms and Conditions (“the Agreement”)
between Avaya Inc. (“Avaya”) and XETA Technologies, Inc. (“Reseller”) shall be
effective as of 08/06/03 (“Effective Date”).

In addition to the rights granted by Avaya to Reseller under the Agreement,
Reseller now wishes to sell certain Avaya commercial Products and/or Services
that are specifically authorized under the Agreement to certain departments,
agencies or instrumentalities of the Federal Government as an authorized agent
under the terms and conditions of Avaya’s current GSA Federal Supply Schedule.
Avaya grants to Reseller, and Reseller accepts, the non-exclusive right to sell
such Products and/or Services as an authorized agent to the extent outlined
below.

All terms and conditions of the Agreement not specifically addressed in this
Addendum remain in full force and effect with respect to Reseller’s marketing
and sales to any End User. The terms and conditions contained in this Addendum
supersede all prior addenda that specifically address Avaya’s GSA Schedule.



1.   DEFINITIONS

Unless otherwise specified herein, terms which are defined in the Reseller
Master Agreement Terms and Conditions shall have the meanings specified therein.
The following terms shall have the meanings specified below:

               1.5 “End-User” means departments, agencies and instrumentalities
of the United States Federal Government to which Reseller may sell Avaya
Products and/or Services.

               1.16 “Territory” means the specific geographic area or market
segment in which Reseller has agreed to market Avaya Products and/or Services in
accordance with the Agreement, except that, the territory shall not extend
beyond that area permitted for sales as defined in the GSA Schedule to include
the 48 contiguous states and the District of Columbia.

               1.19 “FAR” means Federal Acquisition Regulation.

               1.20 “GSA Schedule” or “Schedule” means Avaya’s current General
Services Administration (GSA) Federal Supply Schedule, Contract Number
GS-35F-4321D.

               1.21 “GSAR” means General Services Administration
(GSA) Regulation.

               1.22 “Order” means a delivery order or purchase order for
specific products and/or services issued by the End User under the terms and
conditions of the Schedule.

               1.23 “Products and/or Services” means Avaya products,
Avaya-delivered services (installation, maintenance, professional services,
training), and/or Reseller-rendered installation that are specifically
authorized to be sold by Reseller under the Agreement and available under the
GSA Schedule. Sales for all of the above Products and/or Services shall be
reported in accordance with Section 4 herein.

SECTION 2. Add new Paragraph 2.2 as follows:



2.   TERM OF AGREEMENT

               2.2 This Addendum shall become effective when both parties
execute the Agreement and this Addendum. It shall remain effective for a period
of one year and shall automatically renew year to

1
Avaya Proprietary

One Avaya GSA Addendum Rev 01/03

 



--------------------------------------------------------------------------------



 



Reseller Contract #

year on the Effective Date for additional one-year terms until expiration of the
GSA Schedule unless Avaya gives written notice of its intent not to renew thirty
(30) days in advance of the anniversary of the Effective Date or unless the
Addendum is otherwise terminated as hereinafter provided.

SECTION 3. Add new Paragraphs 3.5 and 3.6 as follows:



3.   APPOINTMENT

               3.5 Avaya is a GSA Schedule holder for certain Products and/or
Services. Reseller wishes to purchase Avaya Products and/or Services from a
source other than Avaya, and resell them to certain End Users in the Territory,
as an authorized Avaya agent under the terms and conditions of Avaya’s current
GSA Schedule.

               3.6 Avaya hereby grants to Reseller and Reseller accepts, the
non-exclusive right to resell the Products and/or Services that are authorized
under the Agreement and listed in the GSA Schedule to End Users solely as an
authorized Avaya agent and solely within the Territory. Reseller agrees that the
provisions of this Agreement, including this Addendum, will govern Reseller’s
role as an Avaya agent in the sale of Products and/or Services to End Users.

SECTION 4. Add new Paragraphs 4.10.3 and 4.15 through 4.15.2 as follows:



4.   RESPONSIBILITIES OF RESELLER

               4.10.3 Reseller agrees that it will maintain a system for
reporting sales under this Addendum to Avaya on a monthly basis. The report for
Avaya shall be submitted to Avaya Inc., Government Solutions, Finance
Department, 1450 G Street, N.W., 4th Floor, Washington, D.C. 20005, C/O: Carolyn
Calvert no later than the seventh (7th) calendar day of each month. The report
to Avaya shall include

               (a) The date of sale (invoice issued);

               (b) The agency to which the sale was made;

               (c) The address of the installation site;

               (d) The product/model (Avaya Material Code)/service sold;

               (e) The quantity of each product/model/service sold;

               (f) The price at which it was sold, net of any discounts;

               (g) Copies of all quotes, proposals issued to the End User in the
reporting period;

               (h) Copies of all delivery orders and modifications received and
invoices and/or credits issued in the reporting period; and

               (i) All other information as Avaya may reasonably request.

               4.15 Reseller agrees that it will, in any quote, offer, and/or
proposal which it submits to the End User and in all discussions with the End
User, identify Avaya as the GSA Schedule holder and Reseller as the sales agent

               4.15.1 Reseller shall only bid or propose to perform contracts on
a “fixed price basis.” Reseller shall not agree to perform on any procurement
other than fixed price contracts as defined in FAR 16.201 and 16.202-1.

               4.15.2 Reseller may submit bids or proposals on solicitations
which satisfy End User’s set-aside obligations, as set forth in the Small
Business Act, regulations promulgated thereunder, and FAR 52.219-5, 52.219-6,
52.219-7, 52.219-8 and 52.219-9.

2
Avaya Proprietary

One Avaya GSA Addendum Rev 01/03

 



--------------------------------------------------------------------------------



 



Reseller Contract #

SECTION 5. Add new Paragraphs 5.2 through 5.6 as follows:



5.   BILLING AND PAYMENT

               5.2 Authorized orders for Products and/or Services under this
Addendum shall be issued “To Avaya care of Reseller”, referencing Avaya’s GSA
Schedule contract number, Reseller’s mailing address, Reseller’s remittance
address, and shall only contain the information consistent with the terms and
conditions of Avaya’s GSA Schedule, including GSA part numbers (Avaya Material
Codes).

               5.3 When accepting and filling Order(s), the Government buying
entities should place the Order(s) with Reseller in Avaya’s name as noted in
Item 5.2 above. Reseller shall bill the Government and accept payment in Avaya’s
name, in care of the Reseller.

               5.4 All Orders received from End Users shall be governed by and
may only include terms and conditions that are consistent with the terms and
conditions of Avaya’s GSA Schedule, unless expressly authorized in writing by an
Avaya Government Solutions Contract Manager. Reseller will not accept any GSA
Schedule order that contains terms and conditions that are not consistent with
Avaya’s GSA Schedule or that have not been authorized. Any order negotiated by
Reseller with an End User containing unauthorized terms and conditions shall be
considered to have been made by Reseller outside of its authority as granted by
Avaya pursuant to this Addendum.

               5.5 Reseller shall advise Avaya’s Authorized Representative, as
identified in this Addendum, immediately upon receipt of any notice from an End
User of a termination (actual or contemplated, in whole or in part, for
convenience or default) of an Order, directly related to Avaya’s Products and/or
Services. Reseller further agrees to submit a copy of the written termination
order to Avaya’s Authorized Representative within one business day of receipt of
an End User’s written termination order.

               5.6 In the event that an End User requires Reseller, in writing,
to stop all, or any part of the work called for by an Order, directly related to
Avaya’s Products and/or Services, Reseller agrees to submit a written stop work
order to Avaya’s Authorized Representative within one business day of receipt of
an End User’s written stop work order.

SECTION 6. Add new Paragraph 6.3 as follows:



6.   PRODUCT CHANGES AND DISCONTINUANCE

               6.3 Avaya may without consent of Reseller, but with modification
of the GSA Schedule, delete or modify any Products and/or Services on the
Schedule. Such deletion or modification will be reflected on the Avaya GSA
website, http://www.avaya.com/gov/gsa. In addition, Avaya may consider written
modification requests from Reseller, and if supported, Avaya will process such
requests within a timely manner.

SECTION 17. Add new Paragraph 17.7 as follows:



17.   TERMINATION OF AGREEMENT

               17.7 Either party may terminate the Addendum at any time without
cause by giving the other party thirty (30) days written notice of termination.

SECTIONS 21 – 26. Add new Sections 21 through 26 as follows:



21.   APPLICATION OF THE GSA SCHEDULE CONTRACT

               21.1 RESELLER ACKNOWLEDGES AND AGREES THAT ITS MARKETING AND
SALES TO END USERS ARE SUBJECT TO, AND RESELLER SHALL COMPLY WITH, ALL OF THE
TERMS AND CONDITIONS SET FORTH IN THE GSA SCHEDULE AS THOSE TERMS APPLY TO THE
GSA SCHEDULE CONTRACTOR. RESELLER AGREES TO FAMILIARIZE ITSELF AND KEEP CURRENT

3
Avaya Proprietary

One Avaya GSA Addendum Rev 01/03

 



--------------------------------------------------------------------------------



 



Reseller Contract #

WITH ALL THE TERMS AND CONDITIONS (INCLUDING BUT NOT LIMITED TO PRICES) OF
AVAYA’S GSA SCHEDULE AND TO PERFORM ITS DUTIES IN FULL ACCORDANCE WITH ALL TERMS
AND CONDITIONS OF AVAYA’S GSA SCHEDULE (INCLUDING, BUT NOT LIMITED TO TERMS
RELATED TO PRICE, PRODUCT DELIVERY, SERVICE/WARRANTY DELIVERY, INVOICING/PAYMENT
TERMS, AND RECORD RETENTION).

               21.2 Reseller agrees that any deviation from Avaya’s GSA Schedule
terms, including departure from pricing, except as expressly authorized pursuant
to this Addendum or in writing by an Avaya Government Solutions Sales Operations
Manager, will be solely at Reseller’s risk.

               21.3 Reseller understands and agrees that, as a function of its
appointment under this Addendum, Reseller is subject to all laws, regulations
and obligations associated with being a Federal Government contractor. Reseller
agrees to fully comply with all laws and regulations applicable to contracting
with the Federal Government, including, but not limited to, the FAR, GSAR, and
other provisions included in the Schedule.

               21.4 Reseller agrees that an Avaya Government Solutions Sales
Operations Manager will have the right to review and provide approval to
documentation, including but not limited to quotes, offers, proposals prior to
submission to the End Users for the purpose of assuring compliance with the
terms and conditions of Avaya’s GSA Schedule and to offer Reseller its advice
and aid in preparing the quote, offer or proposal.

               21.5 Reseller agrees that it may market and submit quotes,
offers, and proposals for Products and/or Services only at the prices, terms and
conditions that are set forth in Avaya’s GSA Schedule, except as expressly
authorized within this Addendum. Reseller is not authorized to offer greater
discounts than those currently offered under Avaya’s GSA Schedule without prior
written approval by the Avaya Federal Channel Sales Director (or designee).

               21.6 ANY ORDER NEGOTIATED BY RESELLER WITH AN END USER CONTAINING
UNAUTHORIZED DISCOUNTS SHALL BE CONSIDERED TO HAVE BEEN MADE BY RESELLER OUTSIDE
OF ITS AUTHORITY AS GRANTED BY AVAYA PURSUANT TO THIS ADDENDUM.

               21.7 RESELLER SHALL OBTAIN WRITTEN APPROVAL FROM THE AVAYA
FEDERAL CHANNEL SALES DIRECTOR (OR DESIGNEE) PRIOR TO SUBMITTING A PROPOSAL
AND/OR PRICING TO THE GOVERNMENT FOR THE FOLLOWING SALES:

               (a) proposals containing terms and conditions that vary from
those contained in the Schedule;

               (b) proposals discounted greater than the Schedule’s listed
prices; or

               (c) Territories, Products and/or Services outside the authority
of the Agreement and/or this Addendum.

               21.8 The Government Contracting Officer or other buying entity
making a purchase from the Schedule must be located within the Territory.

               21.9 Reseller shall be subject to audit by the Government or by
Avaya, with respect to sales under this Addendum.



22.   AVAYA RESPONSIBILITIES

               22.1 Avaya will provide its GSA Schedule prices to Reseller
regularly, via Avaya’s GSA Schedule website, http://www.avaya.com/gov/gsa.

               22.2 Avaya shall be responsible for paying the GSA Federal Supply
Services one percent (1%) Industrial Funding Fee to the General Services
Administration on orders Reseller receives for Avaya Products and/or Services
under this Addendum.

4
Avaya Proprietary

One Avaya GSA Addendum Rev 01/03

 



--------------------------------------------------------------------------------



 



Reseller Contract #

               22.3 Avaya will ensure the availability of management personnel
to participate in any necessary discussions and negotiations with the End User
directed toward obtaining a Government delivery order.



23.   MARKETING AND SUPPORT OBLIGATIONS

               23.1 Reseller is prohibited from entering into any partnering,
teaming, BPAs, or other such arrangements, other than this Addendum, relating to
Avaya’s GSA Schedule unless requested by Reseller and authorized in writing by
an Avaya Government Solutions Sales Operations Manager, for any such partnering
arrangements. Such requests will be considered and, if supported, acted upon in
a timely manner by Avaya, and support will not be unreasonably withheld.

               23.2 Reseller agrees that in the event it becomes aware of an
actual or contemplated dispute between the End User and either Avaya or
Reseller, regarding the marketing, sale, or performance of Products and/or
Services under this Addendum, Reseller shall notify Avaya orally and in writing
within one business day of Reseller acquiring such knowledge. Reseller further
agrees that it has no direct contractual privity with the End Users and/or GSA
under this Addendum, and that it shall discuss with the Authorized Avaya
Representative any claim for money or other damages before filing such claim
against the Government. In the event Avaya chooses not to file the claim on
Reseller’s behalf, Avaya shall allow Reseller to file such claim in Avaya’s name
after such discussions.



24.   NOTICES AND AUTHORIZED REPRESENTATIVES

               24.1 All notices, certificates, acknowledgments, and
modifications under this Addendum shall be in writing and shall be given in
person, or by U.S. mail, or by a recognized overnight delivery service,
addressed to the addresses set forth in this Section or to such other address as
either party may designate by written notice to the other:

      Avaya Inc.   XETA Technologies, Inc. 1450 G St NW, 4th Floor   1814 West
Tacoma Washington, DC 20005   Broken Arrow, OK 74012 ATTENTION: Diane Ingram  
ATTENTION: _____________

               24.2 All written notices sent by mail shall be sent first class
or better, postage prepaid. All notices shall be deemed to have been given on
the earlier of the date actually received or the third day after mailing.



25.   ORDER OF PRECEDENCE

               25.1 In the event of a conflict between the provisions of the
foregoing documents, the following order of precedence shall govern:

              (a)   This Addendum;               (b)   The Avaya GSA Schedule;
and               (c)   The Agreement.



26.   SURVIVAL OF OBLIGATIONS

               26.1 The respective obligations of Reseller and Avaya under this
Addendum which by their nature would continue beyond the termination,
cancellation or expiration hereof, shall survive termination, cancellation or
expiration hereof.

5
Avaya Proprietary

One Avaya GSA Addendum Rev 01/03

 



--------------------------------------------------------------------------------



 



Reseller Contract #

IN WITNESS WHEREOF, the parties hereto have caused this Addendum to be executed
by their duly authorized representatives on the date(s) set forth below.

              Avaya Inc.                 XETA Technologies, Inc.                
      Signature:   /s/ Therese A. Caraffa   Signature:   /s/ Jack R Ingram    

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

              Printed:   Therese A. Caraffa   Printed:   Jack Ingram            
  Title:   Contract Mgr   Title:   CEO, President               Date:   08/06/03
  Date:   8.6.03

6
Avaya Proprietary

One Avaya GSA Addendum Rev 01/03

 